EXECUTION COPY

 

$525,000,000

 

UNITED RENTALS (NORTH AMERICA), INC.

 

7¾% Senior Subordinated Notes Due 2013

 

PURCHASE AGREEMENT

 

October 28, 2003

 

J.P. Morgan Securities Inc.

Credit Suisse First Boston LLC

Banc of America Securities LLC

Citigroup Global Markets Inc.

Lehman Brothers Inc.

 

c/o J.P. Morgan Securities Inc.

270 Park Avenue

New York, NY 10017

 

Dear Sirs:

 

1. Introductory. United Rentals (North America), Inc., a Delaware corporation
(the “Company”), proposes, subject to the terms and conditions stated herein, to
issue and sell to the several initial purchasers named in Schedule A hereto (the
“Purchasers”) U.S. $525,000,000 principal amount of its 7¾% Senior Subordinated
Notes due 2013 (“Notes”). The Notes will be unconditionally guaranteed (each, a
“Guaranty”) on a senior subordinated basis by United Rentals, Inc., a Delaware
corporation and parent of the Company (“Holdings”), and each of the Company’s
subsidiaries listed on Schedule B hereto (the “Subsidiary Guarantors” and,
together with Holdings, the “Guarantors”). The Notes will also be guaranteed by
each subsequently organized domestic subsidiary of the Company that becomes a
guarantor pursuant to the Indenture (as hereinafter defined). The Notes will be
issued under an indenture dated as of November 12, 2003 (the “Indenture”), among
the Company, the Guarantors and The Bank of New York, as trustee (the
“Trustee”). The Notes and the Guaranties are together referred to as the
“Offered Securities”. The United States Securities Act of 1933 is herein
referred to as the “Securities Act”.

 

Concurrently with the consummation of the issue and sale of the Offered
Securities (the “Offering”), the Company will obtain an amendment in the form
attached hereto as Annex I (the “Amendment”) to the terms of the credit
agreement dated as of April 20, 2001 (as amended, the “Credit Agreement”) among
Holdings, the Company, United Rentals of Canada, Inc., the lenders party
thereto, JPMorgan Chase Bank, as

 

1



--------------------------------------------------------------------------------

Administrative Agent, J.P. Morgan Bank Canada, as Canadian Administrative Agent,
Bank of America, N.A., as Syndication Agent, and Banc of America Securities LLC,
Credit Suisse First Boston, Citicorp North America, Inc. and Fleet National
Bank. The Company will use the proceeds of the Notes on the Closing Date to
redeem (the “Redemption”) (A) $200,000,000 principal amount of 9½% Senior
Subordinated Notes due 2008 issued by the Company in May 1998 (the “9½% Notes”)
and (B) $205,000,000 principal amount of 8.8% Senior Subordinated Notes due 2008
issued by the Company in August 1998 (the “8.8% Notes” and, together with the
9½% Notes, the “Redeemed Securities”), in each of (A) and (B), at the redemption
prices set forth in the applicable indenture for such notes and otherwise in
accordance in all respects with such indentures. Prior to the consummation of
the issue and sale of the Offered Securities, the Company will issue and sell
(the “Convertible Notes Financing”) up to $125,000,000 aggregate principal
amount of notes ($143,750,000 aggregate principal amount of notes if the
purchasers thereunder exercise their over-allotment option pursuant to the terms
thereof) convertible into common stock of Holdings (the “Convertible Notes”)
that will be guaranteed by Holdings. The Amendment, the Convertible Notes
Financing and the Redemption are collectively referred to herein as the
“Transactions.”

 

The obligation of the Company to sell to the several Purchasers the Offered
Securities is subject to the Company’s obtaining the requisite consents (the
“Consents”) from the lenders required to effect the Amendment.

 

This Agreement, the Registration Rights Agreement (as hereinafter defined), the
Indenture, the Notes and the Guaranties are referred to herein as the “Operative
Documents”.

 

Holders (including subsequent transferees) of the Offered Securities will be
entitled to the benefit of a Registration Rights Agreement dated the Closing
Date (the “Registration Rights Agreement”), among the Company, the Guarantors
and the Purchasers, pursuant to which the Company and the Guarantors will be
obligated to file with the Securities and Exchange Commission (the “Commission”)
(i) a registration statement (the “Exchange Offer Registration Statement”) under
the Securities Act registering an issue of senior notes of the Company
guaranteed by the Guarantors (the “Exchange Securities”), which shall be
identical in all material respects to the Offered Securities (except that the
Exchange Securities will not contain terms with respect to registration rights
or transfer restrictions) to be offered in exchange for the Offered Securities
(the “Registered Exchange Offer”) and (ii) under certain circumstances specified
in the Registration Rights Agreement, a shelf registration statement (the “Shelf
Registration Statement”) pursuant to Rule 415 under the Securities Act.

 

2



--------------------------------------------------------------------------------

The Company and the Guarantors jointly and severally agree with the several
Purchasers as follows:

 

2. Representations and Warranties of the Company and the Guarantors. The Company
and the Guarantors jointly and severally represent and warrant to, and agree
with, the several Purchasers that:

 

(a) A final offering circular relating to the Offered Securities, dated October
28, 2003 (the “Final Offering Circular”), has been prepared by the Company, and
as supplemented as of the date of this Agreement, together with any exhibit
thereto, any documents incorporated therein by reference or any other document
approved by the Company for use in connection with the contemplated resale of
the Offered Securities, is hereinafter referred to as the “Offering Document”.
The Offering Document as of its date does not, and as of the Closing Date will
not, include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The preceding
sentence does not apply to statements in or omissions from the Offering Document
based upon written information furnished to the Company by any Purchaser through
J.P. Morgan Securities Inc. and Credit Suisse First Boston LLC (the
“Co-Representatives”) specifically for use therein, it being understood and
agreed that the only such information is as such as will be described in a
separate letter agreement between the parties hereto. Except as disclosed in the
Offering Document, on the date of this Agreement, the Company’s Annual Report on
Form 10-K for the year ended December 31, 2002 (as amended by a Form 10-K/A
filed on June 24, 2003), all reports with respect to any period subsequent to
December 31, 2002 which have been filed by the Company with the Commission or
sent to stockholders pursuant to the Securities Exchange Act of 1934 (the
“Exchange Act”), and the portion of Holding’s Proxy Statement filed with the
Commission on April 30, 2003 which is incorporated by reference into the
Offering Document (all such reports and such portion of such Proxy Statement,
collectively, the “Exchange Act Reports”) do not include any untrue statement of
a material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. Such documents, when they were or are filed with the
Commission, conformed or will conform in all material respects to the
requirements of the Exchange Act and the rules and regulations of the Commission
thereunder (except as corrected in a subsequent amendment filed with the
Commission prior to the date hereof).

 

(b) Each of the Company and Holdings has been duly incorporated and is an
existing corporation in good standing under the laws of the State of Delaware,
with power and authority (corporate and other) to own its properties and conduct
its business as described in the Offering Document; and each of the Company and
Holdings is duly qualified to do business as a foreign corporation in good
standing in all other jurisdictions in which its ownership or lease of property
or the

 

3



--------------------------------------------------------------------------------

conduct of its business requires such qualification, except where the failure so
to qualify or to be in good standing would not result in a Material Adverse
Effect (as hereinafter defined).

 

(c) Each subsidiary of the Company or Holdings that is a corporation has been
duly incorporated and is an existing corporation in good standing under the laws
of the jurisdiction of its incorporation, with power and authority (corporate
and other) to own its properties and conduct its business as described in the
Offering Document; and each subsidiary of the Company that is a corporation is
duly qualified to do business as a foreign corporation in good standing in all
other jurisdictions in which its ownership or lease of property or the conduct
of its business requires such qualification, except where the failure so to
qualify or to be in good standing would not result in a Material Adverse Effect.

 

(d) Each subsidiary of the Company or Holdings that is a limited partnership has
been duly formed and is validly existing and in good standing under the laws of
the jurisdiction of its formation, with power and authority (partnership and
other) to own its properties and conduct its business as described in the
Offering Document; and each subsidiary of the Company that is a limited
partnership is duly qualified to do business as a foreign limited partnership in
good standing in all other jurisdictions in which its ownership or lease of
property or the conduct of its business requires such qualification, except
where the failure so to qualify or to be in good standing would not result in a
Material Adverse Effect.

 

(e) Each subsidiary of the Company or Holdings that is a limited liability
company has been duly formed and is validly existing and in good standing under
the laws of the jurisdiction of its formation, with power and authority (limited
liability company and other) to own its properties and conduct its business as
described in the Offering Document; and each subsidiary of the Company or
Holdings that is a limited liability company is duly qualified to do business as
a foreign limited liability company in good standing in all other jurisdictions
in which its ownership or lease of property or the conduct of its business
requires such qualification, except where the failure so to qualify or to be in
good standing would not result in a Material Adverse Effect.

 

(f) All of the issued and outstanding capital stock of Holdings, the Company and
each subsidiary of the Company that is a corporation has been duly authorized
and validly issued and is fully paid and nonassessable; the capital stock of the
Company will be owned, as of the Closing Date, free from liens, encumbrances and
defects, except

 

4



--------------------------------------------------------------------------------

liens and encumbrances arising under or not prohibited by the Credit Agreement;
and the capital stock of each subsidiary owned by the Company, directly or
indirectly, will be owned, as of the Closing Date, free from liens, encumbrances
and defects, except liens and encumbrances arising under or not prohibited by
the Credit Agreement.

 

(g) All of the outstanding partnership interests of each subsidiary of the
Company that is a limited partnership have been issued in accordance with the
applicable limited partnership law; and the partnership interests of each such
subsidiary owned by the Company, directly or indirectly, will be owned, as of
the Closing Date, free from liens, encumbrances and defects, except liens and
encumbrances arising under or not prohibited by the Credit Agreement.

 

(h) All of the outstanding limited liability company interests of each
subsidiary of the Company or Holdings that is a limited liability company have
been issued in accordance with the applicable limited liability company law; and
the limited liability company interests of each such subsidiary owned by the
Company, directly or indirectly, will be owned, as of the Closing Date, free
from liens, encumbrances and defects, except liens and encumbrances arising
under or not prohibited by the Credit Agreement.

 

(i) The Notes have been duly authorized by the Company; each Guaranty has been
duly authorized by each respective Guarantor; the Indenture has been duly
authorized by the Company and each Guarantor; on the Closing Date, the Indenture
will have been duly executed and delivered, and when the Offered Securities are
delivered and paid for pursuant to this Agreement on the Closing Date, such
Offered Securities will have been duly executed, authenticated, issued and
delivered and will conform to the description thereof contained in the Offering
Document, and the Indenture and such Offered Securities will constitute valid
and legally binding obligations of the Company and each Guarantor, enforceable
in accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

(j) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required for the consummation of (i)
the transactions contemplated by the Amendment or (ii) the transactions
contemplated by each of the Operative Documents in connection with the issuance
and sale of the Offered Securities by the Company, except for (x) any of the
foregoing

 

5



--------------------------------------------------------------------------------

contemplated by the Registration Rights Agreement, (y) any of the Consents
required to effect the Amendment and (z) any Consents and filings contemplated
by the Credit Agreement in connection with perfecting security interests.

 

(k) Neither Holdings nor any of its subsidiaries is in (i) violation of its
respective charter, by-laws or other constitutive documents or (ii) default in
the performance of any obligation, agreement, covenant or condition contained in
any indenture, loan agreement, mortgage, lease or other agreement or instrument
that is material to Holdings and its subsidiaries, taken as a whole, to which
Holdings or any of its subsidiaries is a party or by which Holdings or any of
its subsidiaries or their respective property is bound, except for any default
that would not have a Material Adverse Effect.

 

(l) The execution, delivery and performance of each of the Operative Documents,
and the issuance and sale of the Offered Securities and compliance with the
terms and provisions thereof, will not result in a breach or violation of any of
the terms and provisions of, or constitute a default under, any statute, any
rule, regulation or order of any governmental agency or body or any court,
domestic or foreign, having jurisdiction over Holdings or any subsidiary of
Holdings or any of their properties, or any agreement or instrument to which
Holdings or any such subsidiary is a party or by which Holdings or any such
subsidiary is bound or to which any of the properties of Holdings or any such
subsidiary is subject, or the charter or by-laws of Holdings or any such
subsidiary. The Company has full power and authority to authorize, issue and
sell the Notes, and each Guarantor has full power and authority to authorize and
deliver the Guaranties, as contemplated by this Agreement.

 

(m) The execution, delivery and performance of the Amendment by the Company,
Holdings, United Rentals of Canada, Inc. and United Rentals of Nova Scotia (No.
1), ULC will not result in a breach or violation of any of the terms and
provisions of, or constitute a default under, any statute, any rule, regulation
or order of any governmental agency or body or any court, domestic or foreign,
having jurisdiction over Holdings or any subsidiary of Holdings or any of their
properties, or, any agreement or instrument to which Holdings or any such
subsidiary is a party or by which Holdings or any such subsidiary is bound or to
which any of the properties of Holdings or any such subsidiary is subject, or
the charter or by-laws of Holdings or any such subsidiary.

 

(n) Neither the Redemption, nor the satisfaction and discharge of (i) the
indenture between the Company, the subsidiaries of the

 

6



--------------------------------------------------------------------------------

Company named therein and State Street Bank and Trust Company, dated May 22,
1998 (the “9½ Indenture”) and (ii) the indenture between the Company, the
subsidiaries of the Company named therein and State Street Bank and Trust
Company, dated August 12, 1998 (the “8.8% Indenture”) will result in a breach or
violation of any of the terms and provisions of, or constitute a default under,
any statute, any rule, regulation or order of any governmental agency or body or
any court, domestic or foreign, having jurisdiction over Holdings or any
subsidiary of Holdings or any of their properties, or, any agreement or
instrument to which Holdings or any such subsidiary is a party or by which
Holdings or any such subsidiary is bound or to which any of the properties of
Holdings or any such subsidiary is subject, or the charter or by-laws of
Holdings or any such subsidiary.

 

(o) Each of this Agreement and the Registration Rights Agreement (i) has been
duly authorized by the Company and each Guarantor, (ii) as of the Closing Date,
will have been executed and delivered by the Company and each Guarantor and
(iii) conforms in all material respects to the description thereof contained in
the Offering Document. Each of this Agreement and the Registration Rights
Agreement will, when so executed, constitute a valid and legally binding
obligation of the Company and each Guarantor and will be enforceable in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equitable principles.

 

(p) Holdings and its subsidiaries have good and marketable title to all real
property described in the Offering Document as owned by Holdings and its
subsidiaries and good title to all other properties described in the Offering
Document as owned by them, in each case, free and clear as of the Closing Date
of all mortgages, pledges, liens, security interests, claims, restrictions or
encumbrances of any kind except such as (i) are pursuant to the Credit Agreement
as described in the Offering Document or (ii) do not, singly or in the
aggregate, materially interfere with the use made and proposed to be made of
such property by Holdings or any of its subsidiaries; and all of the leases and
subleases material to the business of Holdings and its subsidiaries, considered
as one enterprise, and under which Holdings or any of its subsidiaries holds
properties described in the Offering Document, are in full force and effect, and
neither Holdings nor any subsidiary has any notice of any material claim of any
sort that has been asserted by anyone adverse to the rights of Holdings or any
subsidiary under any of the leases or subleases mentioned above, or affecting or
questioning the rights of Holdings or such subsidiary to the continued
possession of the leased or subleased premises under any

 

7



--------------------------------------------------------------------------------

such lease or sublease, which claim, if upheld, would result in a Material
Adverse Effect.

 

(q) Holdings and its subsidiaries possess adequate certificates, authorities or
permits issued by appropriate governmental agencies or bodies necessary to
conduct the business now operated by them, except where the lack thereof would
not have a Material Adverse Effect; and Holdings and its subsidiaries have not
received any notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit that, if determined adversely to
Holdings or any of its subsidiaries, would individually or in the aggregate have
a material adverse effect on the condition (financial or other), business,
properties, results of operations or prospects of Holdings and its subsidiaries
taken as a whole (“Material Adverse Effect”).

 

(r) No labor dispute with the employees of Holdings or any subsidiary exists or,
to the knowledge of the Company or Holdings, is imminent that might have a
Material Adverse Effect.

 

(s) Holdings and its subsidiaries own, possess or can acquire on reasonable
terms, adequate trademarks, trade names and other rights to inventions,
know-how, patents, copyrights, confidential information and other intellectual
property (collectively, “intellectual property rights”) necessary to conduct the
business now operated by them, or presently employed by them (except where the
lack thereof would not have a Material Adverse Effect), and have not received
any notice of infringement of or conflict with asserted rights of others with
respect to any intellectual property rights that, if determined adversely to
Holdings or any of its subsidiaries, would individually or in the aggregate have
a Material Adverse Effect.

 

(t) Except as disclosed in the Offering Document, neither Holdings nor any of
its subsidiaries is in violation of any statute, any rule, regulation, decision
or order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “environmental laws”), owns or
operates any real property contaminated with any substance that is subject to
any environmental laws, is liable for any off-site disposal or contamination
pursuant to any environmental laws, or is subject to any claim relating to any
environmental laws, which violation, contamination, liability or claim would
individually or in the aggregate have a Material Adverse Effect; and neither the
Company nor

 

8



--------------------------------------------------------------------------------

Holdings is aware of any pending investigation which might lead to such a claim.

 

(u) To the knowledge of the Company or Holdings, there are no costs or
liabilities associated with environmental laws (including, without limitation,
any capital or operating expenditures required for clean-up, closure of
properties or compliance with environmental laws or any certificates,
authorities or permits, any related constraints on operating activities and any
potential liabilities to third parties) which would, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect.

 

(v) Except as disclosed in the Offering Document, there are no pending actions,
suits or proceedings against or affecting Holdings, any of its subsidiaries or
any of their respective properties that, if determined adversely to Holdings or
any of its subsidiaries, would individually or in the aggregate have a Material
Adverse Effect, or would materially and adversely affect the ability of
Holdings, the Company or the Guarantors to perform their obligations under any
Operative Document or which are otherwise material in the context of the sale of
the Offered Securities; and no such actions, suits or proceedings are, to the
knowledge of the Company or Holdings, threatened or contemplated.

 

(w) The accountants, Ernst & Young LLP, that have certified the financial
statements and supporting schedules included in the Offering Document are
independent public accountants with respect to Holdings, the Company and the
Guarantors, as required by the Securities Act and the Exchange Act. The
historical financial statements, together with related schedules and notes, set
forth in the Offering Document comply as to form in all material respects with
the requirements applicable to registration statements on Form S-1 under the
Securities Act.

 

(x) The historical financial statements, together with related schedules and
notes forming part of the Offering Document (and any amendment or supplement
thereto), present fairly the consolidated financial position, results of
operations and changes in financial position of Holdings and its subsidiaries on
the basis stated in the Offering Document at the respective dates or for the
respective periods to which they apply; such statements and related schedules
and notes have been prepared in accordance with generally accepted accounting
principles in the United States consistently applied throughout the periods
involved, except as disclosed therein; and the other financial and statistical
information and data set forth in the Offering Document (and any amendment or
supplement thereto) are, in all material

 

9



--------------------------------------------------------------------------------

respects, accurately presented and prepared on a basis consistent with such
financial statements and the books and records of the Company and Holdings.

 

(y) Except as disclosed in the Offering Document, since the date of the latest
audited financial statements included in the Offering Document there has been no
material adverse change, nor any development or event involving a prospective
material adverse change, in the condition (financial or other), business,
properties, results of operations or prospects of Holdings and its subsidiaries
taken as a whole, and, except as disclosed in or contemplated by the Offering
Document, there has been no dividend or distribution of any kind declared, paid
or made by Holdings on any class of its capital stock.

 

(z) None of the Company or any Guarantor is an open-end investment company, unit
investment trust or face-amount certificate company that is or is required to be
registered under Section 8 of the United States Investment Company Act of 1940
(the “Investment Company Act”); and none of the Company or any Guarantor is and,
after giving effect to the offering and sale of the Offered Securities and the
application of the proceeds thereof as described in the Offering Document, will
be an “investment company” as defined in the Investment Company Act.

 

(aa) No securities of the same class (within the meaning of Rule 144A(d)(3)
under the Securities Act) as the Offered Securities are listed on any national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated inter-dealer quotation system.

 

(bb) Subject to compliance by the Purchasers with their covenants hereunder and
assuming the accuracy of the Purchasers’ representations and warranties, the
offer and sale of the Offered Securities by the Company to the several
Purchasers in the manner contemplated by this Agreement and the Offering
Document will be exempt from the registration requirements of the Securities Act
by reason of Section 4(2) thereof and Regulation S thereunder (“Regulation S”);

 

(cc) On the Closing Date, the Indenture will conform in all material respects to
the requirements of the Trust Indenture Act of 1939, as amended (“Trust
Indenture Act”), and the rules and regulations of the Commission applicable to
an indenture which is qualified thereunder.

 

10



--------------------------------------------------------------------------------

(dd) None of the Company, the Guarantors, any of their affiliates, or any person
acting on its or their behalf (i) has, within the six-month period prior to the
date hereof, offered or sold in the United States or to any U.S. person (as such
terms are defined in Regulation S under the Securities Act) the Offered
Securities or any security of the same class or series as the Offered Securities
or (ii) has offered or will offer or sell the Offered Securities (A) in the
United States by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) under the Securities Act or (B)
with respect to any such securities sold in reliance on Rule 903 of Regulation
S, by means of any directed selling efforts within the meaning of Rule 902(c) of
Regulation S. The Company, the Guarantors, their affiliates and any person
acting on any of their behalf (other than the Purchasers) have complied and will
comply with the offering restrictions requirement of Regulation S. None of the
Company or the Guarantors has entered or will enter into any contractual
arrangement with respect to the distribution of the Offered Securities except
for this Agreement.

 

(ee) The Company is subject to Section 13 or 15(d) of the Exchange Act and files
reports with the Commission on the Electronic Data Gathering, Analysis, and
Retrieval (EDGAR) system.

 

(ff) There are no contracts, agreements or understandings between the Company or
any Guarantor and any person granting such person the right to require the
Company or such Guarantor to file a registration statement under the Securities
Act with respect to any securities of the Company or such Guarantor or to
require the Company or such Guarantor to include such securities with the
Offered Securities registered pursuant to any Registration Statement, except for
(i) the Registration Rights Agreement dated September 29, 1998, among the
Company, Richard D. Colburn and certain other persons that were affiliates of
U.S. Rentals, Inc., that was entered into in connection with the Company’s
merger with U.S. Rentals as described in the Company’s proxy statement relating
to such transaction, (ii) the Amended and Restated Registration Rights Agreement
dated as of September 30, 1999, among Holdings, Bradley S. Jacobs, Apollo
Investment Fund IV, L.P., and Apollo Overseas Partners IV, L.P., (iii) the
Registration Rights Agreement dated as of September 30, 1999, among Holdings,
Bradley S. Jacobs and Chase Equity Associates, L.P., (iv) the Registration
Rights Agreement dated as of the Closing Date, among the Company, Holdings and
the Co-Representatives entered into in connection with the issuance and sale of
the Notes, (v) the Registration Rights Agreement dated as of October 31, 2003,
among the Company, the guarantors party thereto and the initial purchasers party
thereto entered

 

11



--------------------------------------------------------------------------------

into in connection with the Convertible Notes Financing, (vi) letter agreements,
dated April 21, 2003, from Holdings to its executive officers and (vii) other
agreements pursuant to which Holdings has already filed a registration statement
covering all the shares entitled to registration thereunder.

 

(gg) Neither Holdings nor any of its subsidiaries nor any agent thereof acting
on the behalf of them has taken, and none of them will take, any action that
might cause this Agreement or the issuance or sale of the Offered Securities to
violate, Regulation T (12 C.F.R. Part 220), Regulation U (12 C.F.R. Part 221) or
Regulation X (12 C.F.R. Part 224) of the Board of Governors of the Federal
Reserve System.

 

(hh) No “nationally recognized statistical rating organization” as such term is
defined for purposes of Rule 436(g)(2) under the Act (i) has imposed (or has
informed the Company or any Guarantor that it is considering imposing) any
condition (financial or otherwise) on the Company’s or any Guarantor’s retaining
any rating assigned to the Company or any Guarantor, any securities of the
Company or any Guarantor or (ii) has indicated to the Company or any Guarantor
that it is considering (a) the downgrading, suspension, or withdrawal of, or any
review for a possible change that does not indicate the direction of the
possible change in, any rating so assigned or (b) any change in the outlook for
any rating of the Company, any Guarantor or any securities of the Company or any
Guarantor.

 

(ii) The Offering Document, as of its date, contains all the information
specified in, and meeting the requirements of, Rule 144A(d)(4) under the Act.

 

(jj) The sale of the Offered Securities pursuant to Regulation S is not part of
a plan or scheme to evade the registration provisions of the Securities Act.

 

(kk) Each certificate signed by any officer of the Company or any Guarantor and
delivered to the Purchasers or counsel for the Purchasers shall be deemed to be
a representation and warranty by the Company or such Guarantor to the Purchasers
as to the matters covered thereby.

 

(ll) The Amendment has been duly authorized by the Company, Holdings, United
Rentals of Canada, Inc. and United Rentals of Nova Scotia (No. 1), ULC; on the
Closing Date, the Amendment will have been duly executed and delivered by the
Company, Holdings, United Rentals of Canada, Inc. and United Rentals of Nova
Scotia (No. 1), ULC; and the Amendment conforms

 

12



--------------------------------------------------------------------------------

in all material respects to the description thereof in the Offering Document,
and on the Closing Date, assuming the due authorization, execution, and delivery
by the agents and lenders thereunder, the Amendment will constitute the valid
and legally binding obligation of each of the Company, Holdings, United Rentals
of Canada, Inc. and United Rentals of Nova Scotia (No. 1), ULC, respectively,
enforceable against each of them in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general principles of equity (regardless of whether considered in a
proceeding in equity or law). On the Closing Date, assuming the Consents are
obtained, the Amendment shall be in full force and effect and the Purchasers
shall have received true and correct copies of all documents pertaining thereto
and evidence reasonably satisfactory to the Purchasers of the effectiveness
thereof.

 

(mm) The Redemption has been duly authorized by the Company.

 

The Company acknowledges that the Purchasers and, for purposes of the opinions
to be delivered to the Purchasers pursuant to Section 9 hereof, counsel to the
Company and the Guarantors and counsel to the Purchasers will rely upon the
accuracy and truth of the foregoing representations and hereby consents to such
reliance.

 

3. Purchase, Sale and Delivery of Offered Securities. On the basis of the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, the Company agrees to sell to the
Purchasers, and the Purchasers agree, severally and not jointly, to purchase
from the Company a portion of the aggregate principal amount of the Offered
Securities set forth opposite the names of the several Purchasers in Schedule A
hereto, at the purchase price set forth in the cross-receipt between the Company
and such Purchaser.

 

The Company will deliver against payment of the purchase price the Offered
Securities in the form of one or more permanent Global Securities in definitive
form (the “Global Securities”) deposited with the Trustee as custodian for The
Depository Trust Company (“DTC”) and registered in the name of Cede & Co., as
nominee for DTC. Interests in any permanent Global Securities will be held only
in book-entry form through DTC, except in the limited circumstances described in
the Offering Document. Payment for the Offered Securities shall be made by the
Purchasers in Federal (same day) funds by wire transfer to an account at a bank
acceptable to the Co-Representatives on November 12, 2003, or at such other time
not later than seven full business days thereafter as the Co-Representatives and
the Company determine, such time being herein referred to as the “Closing Date”,
against delivery to the Trustee as custodian for DTC of the Global Securities
representing all of the Offered Securities at the office of Cravath, Swaine &

 

13



--------------------------------------------------------------------------------

Moore LLP, 825 Eighth Avenue, New York, NY 10019 at 10:00 A.M. (New York time)
on such date. The Global Securities will be made available for checking at the
above office of Cravath, Swaine & Moore LLP at least 24 hours prior to the
Closing Date.

 

4. Representations by Purchasers; Resale by Purchasers. (a) Each Purchaser
severally represents and warrants to the Company that it is an “accredited
investor” within the meaning of Regulation D under the Securities Act.

 

(a) Each Purchaser severally acknowledges that the Offered Securities have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
in accordance with Regulation S or pursuant to an exemption from the
registration requirements of the Securities Act. Each Purchaser severally
represents and agrees that it has offered and sold the Offered Securities and
will offer and sell the Offered Securities (i) as part of their distribution at
any time and (ii) otherwise until the later of the commencement of the offering
and the Closing Date, only in accordance with Rule 144A (“Rule 144A”) or Rule
903 under the Securities Act. Accordingly, neither such Purchaser nor its
affiliates, nor any persons acting on its or their behalf, have engaged or will
engage in any directed selling efforts with respect to the Offered Securities,
and such Purchaser, its affiliates and all persons acting on its or their behalf
have complied and will comply with the offering restrictions requirement of
Regulation S. Each Purchaser severally agrees that, at or prior to confirmation
of sale of the Offered Securities, other than a sale pursuant to Rule 144A, such
Purchaser will have sent to each distributor, dealer or person receiving a
selling concession, fee or other remuneration that purchases the Offered
Securities from it during the restricted period a confirmation or notice to
substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the date of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act. Terms used above have the meanings given to
them by Regulation S.

 

Terms used in this subsection (b) have the meanings given to them by Regulation
S.

 

(b) Each Purchaser severally agrees that it and each of its affiliates has not
entered and will not enter into any contractual arrangement with respect to the
distribution of the Offered Securities

 

14



--------------------------------------------------------------------------------

except for any such arrangements with the other Purchasers or affiliates of the
other Purchasers or with the prior written consent of the Company.

 

(c) Each Purchaser severally agrees that it and each of its affiliates will not
offer or sell the Offered Securities in the United States by means of any form
of general solicitation or general advertising, within the meaning of Rule
502(c) under the Securities Act, including, but not limited to (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising. Each Purchaser severally agrees, with
respect to resales made in reliance on Rule 144A of any of the Offered
Securities, to deliver either with the confirmation of such resale or otherwise
prior to settlement of such resale a notice to the effect that the resale of
such Offered Securities has been made in reliance upon the exemption from the
registration requirements of the Securities Act provided by Rule 144A.

 

(d) Each Purchaser severally represents and agrees that (i) it has not offered
or sold, and prior to the expiry of a period six months from the Closing Date
will not offer or sell, any Offered Securities to persons in the United Kingdom
except to persons whose ordinary activities involve them in acquiring, holding,
managing or disposing of investments (as principal or agent) for the purposes of
their businesses or otherwise in circumstances which have not resulted and will
not result in an offer to the public in the United Kingdom within the meaning of
the Public Offers of Securities Regulations 1995; (ii) it has only communicated
or caused to be communicated and will only communicate or cause to be
communicated any invitation or inducement to engage in investment activity
(within the meaning of section 21 of the Financial Services and Markets Act 2000
(the “FSMA”)) received by it in connection with the issue or sale of any notes
in circumstances in which section 21(1) of the FSMA does not apply to the
Company or any of the Guarantors; and (iii) it has complied and will comply with
all applicable provisions of the FSMA with respect to anything done by it in
relation to the Offered Securities in, from or otherwise involving the United
Kingdom.

 

(e) Each Purchaser represents and agrees that (i) it has not solicited, and will
not solicit, offers to purchase any of the Offered Securities from, (ii) it has
not sold, and will not sell, any of the Offered Securities to, and (iii) it has
not distributed, and will not distribute, the Offered Document to, any person or
entity in any jurisdiction outside of the United States except, in each case, in
compliance in all material

 

15



--------------------------------------------------------------------------------

respects with all applicable laws. For the purpose of this Agreement, “United
States” means the United States of America, its territories, its possessions and
other areas subject to its jurisdiction.

 

5. Certain Agreements of the Company. The Company agrees with the several
Purchasers that:

 

(a) The Company will advise the Co-Representatives promptly of any proposal to
amend or supplement the Offering Document and will not effect such amendment or
supplementation without the Co-Representative’s consent, which shall not be
unreasonably withheld. If, at any time prior to the completion of the resale of
the Offered Securities by the Purchasers any event occurs as a result of which
the Offering Document as then amended or supplemented would include (as of its
date or the last date of its amendment or supplementation, whichever is later)
an untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, the Company promptly
will notify the Co-Representatives of such event and promptly will prepare, at
its own expense, an amendment or supplement which will correct such statement or
omission. Neither the Co-Representatives’ consent to, nor the Purchasers’
delivery to offerees or investors of, any such amendment or supplement shall
constitute a waiver of any of the conditions set forth in Section 6.

 

(b) The Company will furnish to the Co-Representatives copies of the Offering
Document and all amendments and supplements to such documents, in each case as
soon as available and in such quantities as the Co-Representatives may from time
to time request, and the Company will furnish to the Co-Representatives on the
Closing Date three copies of the Final Offering Circular signed by a duly
authorized officer of the Company, one of which will include the independent
accountants’ reports therein manually signed by such independent accountants. At
any time when the Company is not subject to Section 13 or 15(d) of the Exchange
Act, for so long as any Offered Securities are outstanding, the Company will
promptly furnish or cause to be furnished to the Co-Representatives (and, upon
request, to each of the other Purchasers) and, upon request of holders and
prospective purchasers of the Offered Securities, to such holders and
purchasers, copies of the information required to be delivered to holders and
prospective purchasers of the Offered Securities pursuant to Rule 144A(d)(4)
under the Securities Act (or any successor provision thereto) in order to permit
compliance with Rule 144A in connection with resales by such holders of the
Offered Securities. The

 

16



--------------------------------------------------------------------------------

Company will pay the expenses of printing and distributing to the Purchasers all
such documents.

 

(c) The Company will promptly from time to time take such action as any
Purchaser may reasonably request to arrange for the qualification of the Offered
Securities for sale and the determination of their eligibility for investment
under the laws of such jurisdictions in the United States and Canada as any
Purchaser designates and will continue such qualifications in effect so long as
required for the resale of the Offered Securities by the Purchasers provided
that the Company will not be required to qualify as a foreign corporation or to
file a general consent to service of process in any such state or province.

 

(d) During the period of five years hereafter, the Company will furnish to the
Co-Representatives and, upon request, to each of the other Purchasers, as soon
as practicable after the end of each fiscal year, a copy of its annual report to
stockholders for such year; and the Company will furnish to the
Co-Representatives and, upon request, to each of the other Purchasers (i) as
soon as available, a copy of each report and any definitive proxy statement of
the Company filed with the Commission under the Exchange Act or mailed to
stockholders, and (ii) from time to time, such other public information
concerning the Company as the Co-Representatives may reasonably request;
provided, however, that any such document filed with the Commission that is
publicly available in electronic form on the Commission’s EDGAR System shall not
be provided unless requested by the Co-Representatives or any Purchaser, as
applicable.

 

(e) During the period of two years after the Closing Date, the Company will,
upon request, furnish to the Co-Representatives, each of the other Purchasers
and any holder of Offered Securities a copy of the restrictions on transfer
applicable to the Securities.

 

(f) During the period of two years after the Closing Date, the Company will not,
and will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act) to, resell any of the Offered Securities that have been
reacquired by any of them.

 

(g) During the period of two years after the Closing Date, neither the Company
nor Holdings will be or become an open-end investment company, unit investment
trust or face-amount certificate company that is or is required to be registered
under Section 8 of the Investment Company Act.

 

(h) The Company will pay all expenses incidental to the performance of its
obligations under the Operative Documents

 

17



--------------------------------------------------------------------------------

including (i) the fees and expenses of the Trustee and its professional
advisers; (ii) all expenses in connection with the execution, issue,
authentication, packaging and initial delivery of the Offered Securities and, as
applicable, the Exchange Securities, the preparation and printing of this
Agreement, the Registration Rights Agreement, the Offered Securities, the
Indenture, the Offering Document and amendments and supplements thereto, and any
other document relating to the issuance, offer, sale and delivery of the Offered
Securities and, as applicable, the Exchange Securities; (iii) the cost of
qualifying the Offered Securities for trading in The PortalSM Market (“PORTAL”)
of The Nasdaq Stock Market, Inc. and any expenses incidental thereto; (iv)
expenses (including fees and disbursements of counsel) incurred in connection
with qualification of the Offered Securities or the Exchange Securities for sale
under the laws of such jurisdictions in the United States and Canada as any
Purchaser designates and the printing of memoranda relating thereto; (v) any
fees charged by investment rating agencies for the rating of the Offered
Securities or the Exchange Securities; and (vi) expenses incurred in
distributing the Offering Document (including any amendments and supplements
thereto) to the Purchasers. The Purchasers will pay for all travel expenses of
the Company’s officers and employees and any other expenses of the Company in
connection with attending meetings with prospective purchasers of the Offered
Securities, including the cost of an airplane for such travel. It is understood
that, except as provided in this Section and in Sections 7 and 9 hereof, the
Purchasers will pay for all travel expenses of the Purchasers’ employees and any
other out-of-pocket expenses of the Purchasers in connection with attending or
hosting meetings with prospective purchasers of the Offered Securities, the fees
of their counsel, transfer taxes on the resale of any of the Offered Securities
by them and any advertising expenses connected with any offers they make.

 

(i) In connection with the Offering, until the Co-Representatives shall have
notified the Company and the other Purchasers of the completion of the resale of
the Offered Securities, neither the Company nor any of its affiliates has or
will, either alone or with one or more other persons, bid for or purchase for
any account in which it or any of its affiliates has a beneficial interest any
Offered Securities or attempt to induce any person to purchase any Offered
Securities; and neither it nor any of its affiliates will make bids or purchases
for the purpose of creating actual, or apparent, active trading in, or of
raising the price of, the Offered Securities.

 

(j) For a period of 90 days after the date of the initial offering of the
Offered Securities by the Purchasers, the Company will not offer, sell, contract
to sell, pledge, or otherwise dispose of, directly or

 

18



--------------------------------------------------------------------------------

indirectly, any United States dollar-denominated debt securities that are
substantially similar to the Offered Securities and are issued or guaranteed by
the Company or guaranteed by Holdings, and having a maturity of more than one
year from the date of issue, without the prior written consent of the
Co-Representatives. The Company will not at any time offer, sell, contract to
sell, pledge or otherwise dispose of, directly or indirectly, any securities
under circumstances where such offer, sale, pledge, contract or disposition
would cause the exemption afforded by Section 4(2) of the Securities Act to
cease to be applicable to the offer and sale of the Securities.

 

(k) The Company will use its best efforts to effect the inclusion of the Offered
Securities in PORTAL and to maintain the listing of the Offered Securities on
PORTAL for so long as the Offered Securities (not including the Exchange
Securities) are outstanding.

 

(l) The Company will obtain the approval of DTC for “book-entry” transfer of the
Offered Securities, and will comply with all of its agreements set forth in the
representation letters of the Company and the Guarantors to DTC relating to the
approval of the Offered Securities by DTC for “book-entry” transfer.

 

(m) The Company will not sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in the Securities
Act) that would be integrated with the sale of the Offered Securities to the
Purchasers or pursuant to exempt resales of the Offered Securities in a manner
that would require the registration of any such sale of the Offered Securities
under the Securities Act.

 

(n) The Company will not voluntarily claim, and will actively resist any
attempts to claim, the benefit of any usury laws against the holders of any
Notes and the related Guaranties.

 

(o) The Company will cause, as required by the Registration Rights Agreement,
and subject to the terms, conditions and limitations thereof, the Registered
Exchange Offer to be made in the appropriate form to permit Exchange Securities
and guarantees thereof by the Guarantors registered pursuant to the Securities
Act to be offered in exchange for the Offered Securities and to comply with all
applicable federal and state securities laws in connection with the Registered
Exchange Offer.

 

(p) The Company will comply with all of its agreements set forth in the
Registration Rights Agreement; provided, however, that the sole monetary damages
for breach of this obligation and the

 

19



--------------------------------------------------------------------------------

obligations set forth in the preceding paragraph shall be the liquidated damages
provided for by the Registration Rights Agreement.

 

(q) The Company will use its reasonable best efforts to do and perform all
things required or necessary to be done and performed under this Agreement by it
prior to the Closing Date and to satisfy all conditions precedent to the
delivery of the Offered Securities.

 

(r) On the Closing Date, the Company will mail irrevocable notices of redemption
to the holders of the Redeemed Securities in compliance with Section 11.5 of
each of the 9½% Indenture and the 8.8% Indenture.

 

(s) On the Closing Date, the Company will deposit with the Trustee sufficient
funds to pay the Redemption Price (as defined in the each of the 9½% Indenture
and the 8.8% Indenture) of the Redeemed Securities, including any accrued
interest on such securities to the redemption date thereof, in compliance with
Sections 4.1 and 11.6 of each of the 9½% Indenture and the 8.8% Indenture.

 

(t) The Company and the Guarantors shall take all such further actions by the
Closing Date as may be necessary to effect the satisfaction and discharge of the
9½% Indenture and of the 8.8% Indenture in compliance with the terms and
conditions of Article IV of such indentures.

 

6. Conditions of the Obligations of the Purchasers. The obligations of the
several Purchasers to purchase and pay for the Offered Securities will be
subject to the accuracy of the representations and warranties on the part of the
Company and each Guarantor herein, to the accuracy of the statements of officers
of the Company and each Guarantor made pursuant to the provisions hereof, to the
performance by the Company and each Guarantor of their respective obligations
hereunder and to the following additional conditions precedent:

 

(a) The Purchasers shall have received on the Closing Date a letter, dated the
date of this Agreement, of Ernst & Young LLP confirming that they are
independent public accountants within the meaning of the Securities Act and the
applicable published rules and regulations thereunder (“Rules and Regulations”)
and to the effect that:

 

(i) in their opinion the financial statements examined by them and included in
the Offering Document comply as to form in all material respects with the
accounting requirements of the Securities Act and the related

 

20



--------------------------------------------------------------------------------

published Rules and Regulations that would be applicable if the Offering were
registered under the Securities Act;

 

(ii) they have performed the procedures specified by the American Institute of
Certified Public Accountants for a review of interim financial information as
described in Statement of Auditing Standards No. 100, Interim Financial
Information, on the unaudited financial statements included in the Offering
Document and in the Exchange Act Reports;

 

(iii) on the basis of the review referred to in clause (ii) above, a reading of
the latest available interim financial statements of the Company, inquiries of
officials of the Company who have responsibility for financial and accounting
matters and other specified procedures, nothing came to their attention that
caused them to believe that:

 

(A) the unaudited financial statements included in the Offering Document or in
the Exchange Act Reports do not comply as to form in all material respects with
the applicable accounting requirements of the Securities Act and the related
published Rules and Regulations or any material modifications should be made to
such unaudited financial statements for them to be in conformity with generally
accepted accounting principles;

 

(B) at the date of the latest available balance sheet read by such accountants,
or at a subsequent specified date not more than three business days prior to the
date of this Agreement, there was any change in the consolidated capital stock
or any increase in short-term indebtedness or long-term indebtedness of the
Company and its consolidated subsidiaries or, at the date of the latest
available balance sheet read by such accountants, there was any decrease in
consolidated net current assets, as compared with amounts shown on the latest
balance sheet included in the Offering Document; or

 

(C) for the period from the closing date of the latest income statement included
in the Offering Document to the closing date of the latest available income
statement read by such accountants there were any decreases, as compared with
the corresponding period of the previous year, in total consolidated revenues,
gross profit, net operating income, consolidated income before extraordinary
items or net income;

 

except in all cases set forth in clauses (A) and (B) above for changes,
increases or decreases which are described in such letter; and

 

(iv) they have compared specified dollar amounts (or percentages derived from
such dollar amounts) and other financial information contained in the Offering
Document (in each case to the extent that such dollar

 

21



--------------------------------------------------------------------------------

amounts, percentages and other financial information are derived from the
general accounting records of the Company and its subsidiaries subject to the
internal controls of the Company’s accounting system or are derived directly
from such records by analysis or computation) with the results obtained from
inquiries, a reading of such general accounting records and other procedures
specified in such letter and have found such dollar amounts, percentages and
other financial information to be in agreement with such results, except as
otherwise specified in such letter.

 

(b) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred (i) any change, or any development or event involving a
prospective change, in the condition (financial or other), business, properties
or results of operations of the Company and its subsidiaries taken as one
enterprise which, in the judgment of a majority in interest of the Purchasers,
including the Co-Representatives, is material and adverse and makes it
impractical or inadvisable to proceed with completion of the Offering or the
sale of and payment for the Offered Securities; (ii) any downgrading in the
rating of any debt securities of the Company by any “nationally recognized
statistical rating organization” (as defined for purposes of Rule 436(g) under
the Securities Act), or any public announcement that any such organization has
under surveillance or review its rating of any debt securities of the Company
(other than an announcement with positive implications of a possible upgrading,
and no implication of a possible downgrading, of such rating); (iii) any
suspension or limitation of trading in securities generally on the New York
Stock Exchange or any setting of minimum prices for trading on such exchange, or
any suspension of trading of any securities of Holdings or the Company on any
exchange or in the over-the-counter market; (iv) any banking moratorium declared
by U.S. Federal or New York authorities or a material disruption in commercial
banking or securities settlement or clearance services in the United States; or
(v) any outbreak or escalation of major hostilities in which the United States
is involved, any declaration of war by Congress or any other substantial
national or international calamity or emergency if, in the judgment of a
majority in interest of the Purchasers, including the Co-Representatives, the
effect of any such outbreak, escalation, declaration, calamity or emergency
makes it impractical or inadvisable to proceed with completion of the Offering
or sale of and payment for the Offered Securities being issued.

 

(c) Concurrently with or prior to the issuance and sale of the Offered
Securities by the Company, the Amendment shall have been duly authorized,
executed and delivered by Holdings, United Rentals of Canada, Inc. and the
Company and the Amendment shall conform in all material respects to the
description thereof in the Offering

 

22



--------------------------------------------------------------------------------

Document. The Amendment shall be in full force and effect and the Purchasers
shall have received true and correct copies of all documents pertaining thereto
and evidence reasonably satisfactory to the Purchasers of the effectiveness
thereof. There shall exist at and as of the Closing Date (after giving effect to
the transactions contemplated by this Agreement and the Transactions) no
condition that would constitute a default (or an event that with notice or lapse
of time, or both, would constitute a default) under the Credit Agreement or any
other document relating to the Transactions.

 

(d) The Purchasers shall have received an opinion, dated the Closing Date, of
(i) Ehrenreich Eilenberg & Krause LLP, counsel for the Company and the
Guarantors, to the effect set forth in Annex II hereto, and (ii) Weil, Gotshal &
Manges LLP, counsel for the Company and the Guarantors, to the effect set forth
in Annex III hereto.

 

(e) The Purchasers shall have received from Cravath, Swaine & Moore LLP, counsel
for the Purchasers, such opinion or opinions, dated the Closing Date, with
respect to the incorporation of the Company, the validity of the Offered
Securities, the Offering Document, the exemption from registration for the offer
and sale of the Offered Securities by the Company to the several Purchasers and
the resales by the several Purchasers as contemplated hereby and other related
matters as the Co-Representatives may require, and the Company shall have
furnished to such counsel such documents as they request for the purpose of
enabling them to pass upon such matters.

 

(f) The Purchasers shall have received a certificate, dated the Closing Date, of
the President or any Vice President and a principal financial or accounting
officer of each of the Company and the Guarantors in which such officers, to the
best of their knowledge after reasonable investigation, shall state that the
representations and warranties of the Company or the applicable Guarantor (as
the case may be) in this Agreement are true and correct, that the Company or the
applicable Guarantor (as the case may be) has complied with all agreements and
satisfied all conditions on its part to be performed or satisfied hereunder at
or prior to the Closing Date, and that, subsequent to the dates of the most
recent consolidated financial statements of Holdings in the Offering Document
there has been no material adverse change, nor any development or event
involving a prospective material adverse change, in the condition (financial or
other), business, properties or results of operations of Holdings, the Company
and its subsidiaries taken as a whole except as set forth in or contemplated by
the Offering Document or as described in such certificate.

 

23



--------------------------------------------------------------------------------

(g) The Purchasers shall have received a letter, dated the Closing Date, of
Ernst & Young LLP which meets the requirements of subsection (a) of this
Section, except that the specified date referred to in such subsection will be a
date not more than three days prior to the Closing Date for the purposes of this
subsection.

 

(h) The Company, the Guarantors and the Trustee shall have entered into the
Indenture, and the Purchasers shall have received an executed counterpart
thereof.

 

(i) The Purchasers shall have received a counterpart of the Registration Rights
Agreement that shall have been executed by a duly authorized officer of the
Company and each of the Guarantors.

 

(j) The Purchasers shall have received on the Closing Date a copy of the notice
mailed to the holders of the Redeemed Securities required to effect the
Redemption in accordance with Section 11.5 of each of the 9½% Indenture and the
8.8% Indenture.

 

(k) Concurrently with the Closing, the Company shall satisfy and discharge the
9½% Indenture and the 8.8% Indenture in accordance with Article IV thereof and
shall deliver to the Trustee the officer’s certificate and opinion of counsel
required to be delivered in accordance with such Article and the Purchasers
shall have received copies of such documents.

 

The Company will furnish the Purchasers with such conformed copies of such
opinions, certificates, letters and documents as the Purchasers reasonably
request. The Co-Representatives may in their sole discretion waive on behalf of
the Purchasers compliance with any conditions to the obligations of the
Purchasers hereunder.

 

7. Indemnification and Contribution. (a) The Company and each Guarantor, jointly
and severally, will indemnify and hold harmless each Purchaser, its partners,
directors and officers and each person, if any, who controls such Purchaser
within the meaning of Section 15 of the Securities Act, against any losses,
claims, damages or liabilities, joint or several, to which such Purchaser may
become subject, under the Securities Act or the Exchange Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in the Offering Document, or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading, including any losses, claims, damages or liabilities
arising out of or based upon the Company’s failure to perform its obligations
under Section 5(a) of this Agreement, and, subject to Section 7(c) of this
Agreement, will reimburse each Purchaser for any legal or other expenses
reasonably incurred by such Purchaser in connection with

 

24



--------------------------------------------------------------------------------

investigating or defending any such loss, claim, damage, liability or action as
such expenses are incurred; provided, however, that the Company will not be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement in or omission or alleged omission from any of such documents in
reliance upon and in conformity with written information furnished to the
Company by any Purchaser through the Co-Representatives specifically for use
therein.

 

(b) Each Purchaser will severally and not jointly indemnify and hold harmless
the Company, the Guarantors, their respective directors and officers and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities to which the
Company or a Guarantor (as the case may be) may become subject, under the
Securities Act or the Exchange Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Offering Document, or any amendment or supplement thereto, or
arise out of or are based upon the omission or the alleged omission to state
therein a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company or a
Guarantor (as the case may be) by such Purchaser through the Co-Representatives
specifically for use therein, and will reimburse any legal or other expenses
reasonably incurred by the Company or a Guarantor (as the case may be) in
connection with investigating or defending any such loss, claim, damage,
liability or action as such expenses are incurred; provided however, that the
Purchasers shall not be liable for any losses, claims, damages or liabilities
arising out of or based upon the Company’s failure to perform its obligations
under Section 5(a) of this Agreement.

 

(c) Promptly after receipt by an indemnified party under this Section of notice
of the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under subsection
(a) or (b) above, notify the indemnifying party of the commencement thereof; but
the omission so to notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party under this Section 7 except
to the extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and the failure to notify the
indemnifying party shall not relieve it from any liability which it may have to
an indemnified party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any indemnified party and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense

 

25



--------------------------------------------------------------------------------

thereof, the indemnifying party will not be liable to such indemnified party
under this Section for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation. In any such proceeding, any indemnified party shall have
the right to retain its own counsel, but the fees and expenses of such counsel
shall be at the expense of such indemnified party unless (i) the indemnifying
party and the indemnified party shall have mutually agreed to the contrary; (ii)
the indemnifying party has failed within a reasonable time to retain counsel
reasonably satisfactory to the indemnified party; (iii) the indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the indemnifying
party; or (iv) the named parties in any such proceeding (including any impleaded
parties) include both the indemnifying party and the indemnified party and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. It is understood and
agreed that the indemnifying party shall not, in connection with any proceeding
or related proceeding in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all indemnified parties, and that all such fees and expenses shall be reimbursed
as they are incurred. Any such separate firm or any Purchaser, its affiliates,
directors and officers and any control persons of such Purchaser shall be
designated in writing by the Representative and any such separate firm for the
Company, the Guarantors, their directors and officers and any control persons of
the Company shall be designated in writing by the Company. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement includes (i)
an unconditional release of such indemnified party from all liability on any
claims that are the subject matter of such action and (ii) does not include a
statement as to or an admission of fault or failure to act by or on behalf of
any indemnified party. An indemnifying party shall not be required to indemnify
an indemnified party hereunder with respect to any settlement or compromise of,
or consent to entry of any judgment with respect to, any pending or threatened
action or claim in respect of which indemnification or contribution may be
sought hereunder if (i) such settlement, compromise or consent is entered into
or made or given by the indemnified party without the consent of the
indemnifying party and (ii) the indemnifying party has not unreasonably withheld
or delayed any such consent.

 

(d) If the indemnification provided for in this Section is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company and the
Guarantors on the one hand and the Purchasers on the other from the offering of
the Offered Securities or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative

 

26



--------------------------------------------------------------------------------

fault of the Company and the Guarantors on the one hand and the Purchasers on
the other in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities as well as any other relevant equitable
considerations. The relative benefits received by the Company and the Guarantors
on the one hand and the Purchasers on the other shall be deemed to be in the
same proportion as the total net proceeds from the Offering (before deducting
expenses) received by the Company and the Guarantors bear to the total discounts
and commissions received by the Purchasers from the Company under this
Agreement. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or any Guarantor or the Purchasers and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The amount paid by an indemnified
party as a result of the losses, claims, damages or liabilities referred to in
the first sentence of this subsection (d) shall be deemed to include any legal
or other expenses reasonably incurred by such indemnified party in connection
with investigating or defending any action or claim which is the subject of this
subsection (d). Notwithstanding the provisions of this subsection (d), no
Purchaser shall be required to contribute any amount in excess of the amount by
which the discounts and commissions such Purchaser received in connection with
the purchase of the Offered Securities exceeds the amount of any damages which
such Purchaser has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. The Purchasers’
obligations in this subsection (d) to contribute are several in proportion to
their respective purchase obligations and not joint.

 

(e) The obligations of the Company or any Guarantor under this Section shall be
in addition to any liability which the Company or any Guarantor may otherwise
have and shall extend, upon the same terms and conditions, to each person, if
any, who controls any Purchaser within the meaning of the Securities Act or the
Exchange Act; and the obligations of the Purchasers under this Section shall be
in addition to any liability which the respective Purchasers may otherwise have
and shall extend, upon the same terms and conditions, to each person, if any,
who controls the Company or any Guarantor within the meaning of the Securities
Act or the Exchange Act.

 

8. Default of Purchasers. If any Purchaser or Purchasers default in their
obligations to purchase Offered Securities hereunder and the aggregate principal
amount of Offered Securities that such defaulting Purchaser or Purchasers agreed
but failed to purchase does not exceed 10% of the total principal amount of
Offered Securities, the Co-Representatives may make arrangements satisfactory to
the Company for the purchase of such Offered Securities by other persons,
including any of the Purchasers, but if no such arrangements are made by the
Closing Date, the non-defaulting Purchasers shall be obligated severally, in
proportion to their respective commitments hereunder, to purchase the Offered
Securities that such defaulting Purchasers agreed but failed to purchase. If any
Purchaser or Purchasers so default and the aggregate principal amount of Offered
Securities with respect to which such default or defaults occur exceeds 10% of
the total principal amount of Offered Securities and arrangements satisfactory
to the Co-

 

27



--------------------------------------------------------------------------------

Representatives and the Company for the purchase of such Offered Securities by
other persons are not made within 36 hours after such default, this Agreement
will terminate without liability on the part of any non-defaulting Purchaser or
the Company, except as provided in Section 9. As used in this Agreement, the
term “Purchaser” includes any person substituted for a Purchaser under this
Section. Nothing herein will relieve a defaulting Purchaser from liability for
its default.

 

9. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company and the Guarantors or their officers and of the several Purchasers set
forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation, or statement as to the results thereof,
made by or on behalf of any Purchaser, the Company, the Guarantors or any of
their respective representatives, officers or directors or any controlling
person, and will survive delivery of and payment for the Offered Securities. If
this Agreement is terminated pursuant to Section 8 or if for any reason the
purchase of the Offered Securities by the Purchasers is not consummated, the
Company shall remain responsible for the expenses to be paid or reimbursed by it
pursuant to Section 5(h) and the respective obligations of the Company, the
Guarantors and the Purchasers pursuant to Section 7 shall remain in effect. If
the purchase of the Offered Securities by the Purchasers is not consummated for
any reason other than solely because of the termination of this Agreement
pursuant to Section 8 or the occurrence of any event specified in clause (iii)
(excluding suspension of trading of any securities of Holdings or the Company on
any exchange or in the over-the-counter market), (iv) or (v) of Section 6(b),
the Company will reimburse the Purchasers for all out-of-pocket expenses
(including fees and disbursements of counsel) reasonably incurred by them in
connection with the offering of the Offered Securities.

 

10. Notices. All communications hereunder will be in writing and, if sent to the
Purchasers will be mailed, delivered or telegraphed and confirmed to the
Purchasers, c/o J.P. Morgan Securities Inc., 270 Park Avenue, New York, NY
10017, Attention: Ken Lang, Managing Director, or, if sent to the Company, will
be mailed, delivered or telegraphed and confirmed to it at Five Greenwich Office
Park, Greenwich, CT 06830, Attention: Chief Financial Officer; provided,
however, that any notice to a Purchaser pursuant to Section 7 will be mailed,
delivered or telegraphed and confirmed to such Purchaser.

 

11. Representation of the Purchasers. The Co-Representatives will act for the
several Purchasers in connection with this Purchase Agreement, and any action
under this Agreement taken by the Co-Representatives will be binding upon all
the Purchasers.

 

12. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and affiliates, and the
controlling persons referred to in Section 7, and no other person will have any
right or obligation hereunder, except that holders of Offered Securities shall
be entitled to enforce the agreements for their benefit contained in the second
and third sentences of Section 5(b) hereof against the Company as if such
holders were parties thereto.

 

28



--------------------------------------------------------------------------------

13. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.

 

14. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of laws.

 

The Company and the Guarantors hereby submit to the non-exclusive jurisdiction
of the Federal and state courts in the Borough of Manhattan in The City of New
York in any suit or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby.

 

(The remainder of this page has been intentionally left blank.)

 

29



--------------------------------------------------------------------------------

If the foregoing is in accordance with the Purchasers’ understanding of our
agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement among the Company, Holdings, the
Subsidiary Guarantors and the several Purchasers in accordance with its terms.

 

Very truly yours,

UNITED RENTALS (NORTH AMERICA), INC.,

By:      

--------------------------------------------------------------------------------

   

Name:

  John N. Milne /.’President    

Title:

  President

 

UNITED RENTALS, INC.,

By:      

--------------------------------------------------------------------------------

   

Name:

  John N. Milne /.’President    

Title:

  President

 

EACH OF THE GUARANTORS LISTED ON


SCHEDULE B HERETO THAT IS A CORPORATION,

By:      

--------------------------------------------------------------------------------

   

Name:

  John N. Milne /.’President    

Title:

  President

 

 

EACH OF THE GUARANTORS LISTED ON

SCHEDULE B HERETO THAT IS A LIMITED

PARTNERSHIP, BY UNITED RENTALS (NORTH

AMERICA), INC., ITS GENERAL PARTNER

By:      

--------------------------------------------------------------------------------

   

Name:

  John N. Milne /.’President    

Title:

  President

 

30



--------------------------------------------------------------------------------

EACH OF THE GUARANTORS LISTED ON SCHEDULE

B HERETO THAT IS A LIMITED LIABILITY COMPANY,

BY UNITED RENTALS (NORTH AMERICA), INC., ITS

MANAGING MEMBER

By      

--------------------------------------------------------------------------------

   

Name:

  John N. Milne    

Title:

  President

 

31



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted as of the date
first above written.

 

J.P. MORGAN SECURITIES INC.

Acting on behalf of itself and as the

Co- Representative of the several Purchasers.

By      

--------------------------------------------------------------------------------

   

Name:

       

Title:

   

 

32



--------------------------------------------------------------------------------

Execution Copy

 

The foregoing Purchase Agreement is hereby confirmed and accepted as of the date
first above written.

 

CREDIT SUISSE FIRST BOSTON LLC

Acting on behalf of itself and as the

Co- Representative of the several Purchasers.

By      

--------------------------------------------------------------------------------

   

Name:

       

Title:

   

 

1



--------------------------------------------------------------------------------

SCHEDULE A

 

Purchaser

--------------------------------------------------------------------------------

   Principal Amount
of Notes to be
Purchased


--------------------------------------------------------------------------------

J.P. Morgan Securities Inc.

   $ 183,750,000

Credit Suisse First Boston LLC

   $ 183,750,000

Banc of America Securities LLC

   $ 52,500,000

Citigroup Global Markets Inc.

   $ 52,500,000

Lehman Brothers Inc.

   $ 52,500,000

Total:

   $ 525,000,000



--------------------------------------------------------------------------------

SCHEDULE B

 

Guarantor

--------------------------------------------------------------------------------

 

Place of Formation

--------------------------------------------------------------------------------

United Rentals (Delaware), Inc.

  Delaware

United Rentals Gulf, Inc.

  Delaware

United Equipment Rentals Gulf, L.P.

  Texas

United Rentals Highway Technologies, Inc.

  Massachusetts

United Rentals Highway Technologies Gulf, Inc.

  Delaware

United Rentals Highway Technologies, L.P.

  Texas

United Rentals Northwest, Inc.

  Oregon

United Rentals Southeast Holding LLC

  Georgia

United Rentals Southeast, Inc.

  Delaware

United Rentals Southeast, L.P.

  Georgia

Wynne Systems, Inc.

  California



--------------------------------------------------------------------------------

ANNEX I

 

FORM OF AMENDMENT

 

FIFTH AMENDMENT AND AGREEMENT, dated as of November 4, 2003 (this “Amendment”),
among UNITED RENTALS, INC. (“Holdings”), UNITED RENTALS (NORTH AMERICA), INC.
(the “U.S. Borrower”), UNITED RENTALS OF CANADA, INC. (“UR Canada”), UNITED
RENTALS OF NOVA SCOTIA (NO. 1), ULC (“UR Nova Scotia (No. 1)” and, together with
the U.S. Borrower and UR Canada, the “Borrowers”), the lenders party hereto,
JPMORGAN CHASE BANK, as U.S. administrative agent (in such capacity, the “U.S.
Administrative Agent”), J.P. MORGAN BANK CANADA, as Canadian administrative
agent (in such capacity, the “Canadian Administrative Agent” and, together with
the U.S. Administrative Agent, the “Administrative Agents”), BANK OF AMERICA,
N.A., as Canadian collateral agent (in such capacity, the “Canadian Collateral
Agent”), and JPMORGAN CHASE BANK, TORONTO BRANCH.

 

A. Reference is made to the Amended and Restated Credit Agreement dated as of
April 20, 2001 (as previously amended, and as further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Holdings,
the Borrowers, the lenders party thereto, and the Administrative Agents.
Capitalized terms used but not otherwise defined herein have the meanings
assigned to them in the Credit Agreement.

 

B. Holdings and the Borrowers have requested that (i) the Required Lenders amend
certain provisions of the Credit Agreement and (ii) the Required Lenders and the
Canadian Collateral Agent amend certain provisions of two of the Canadian
Security Documents. In addition, the Canadian Administrative Agent has requested
that (i) the Borrowers, the Issuing Bank and the Required Lenders waive certain
requirements relating to the resignation of the Canadian Administrative Agent
and (ii) the Canadian Borrowers and the Lenders holding a majority of the C $
Revolving Loans (the “C Lenders”) consent to the appointment of JPMorgan Chase
Bank, Toronto Branch, as its successor. The Borrowers, the Required Lenders, the
Issuing Bank, the C Lenders and the Canadian Collateral Agent are willing to
agree to such amendments, waiver and consent, as applicable, on the terms and
subject to the conditions of this Amendment.

 



--------------------------------------------------------------------------------

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1. Amendment to Section 1.01 of the Credit Agreement.

 

(a) The definition of the term “Consolidated Net Income” is hereby deleted in
its entirety and replaced with the following:

 

““Consolidated Net Income” means, with respect to Holdings and its Subsidiaries
for any period, the net income (or loss) of Holdings and its Subsidiaries for
such period, excluding (a) any extraordinary gains during such period, (b) any
non-cash charges during such period attributable to the impairment of goodwill,
(c) any non-cash charges during such period attributable to the amortization of
deferred stock compensation, (d) any non-cash expenses during such period
attributable to stock options and warrants with respect to Equity Interests in
Holdings, (e) up to $40,000,000 of charges related to store closings and work
force reductions initiated during any Fiscal Quarter ending on or after
September 30, 2002, through March 31, 2003, (f) up to $25,000,000 of charges
during any Fiscal Year ending after December 31, 2002 related to store closings
and work force reductions initiated during such Fiscal Year (without including
therein any amounts excluded pursuant to clause (e)), (g) non-cash charges
during any Fiscal Quarter ending after September 30, 2002, through December 31,
2003, in an aggregate amount not to exceed $15,000,000 for all Fiscal Quarters
combined, attributable to the write-off of certain notes payable owed to
Holdings or any of its Subsidiaries, (h) (A) debt discount, call premiums and
other fees and expenses (including termination fees in respect of Hedging
Obligations) to the extent written-off or incurred as a result of the
prepayment, purchase, defeasance or redemption of Debt pursuant to clause (viii)
of the proviso to Section 6.04 and (B) (without duplication of any amounts
excluded pursuant to clause (h)(A)) debt issuance costs, commissions and other
fees and expenses associated with an incurrence of Debt described in clause
(viii)(A), (B) or (C) of the proviso to Section 6.04, the proceeds of which are
used to prepay, purchase, defease or redeem Debt pursuant to clause (viii) of
such proviso, and (i) in connection with any permitted repayment or prepayment
of Synthetic Lease Obligations, transaction costs, fees and expenses to the
extent incurred and any gain or loss attributable to the difference between the
amount of such Synthetic Lease Obligations so repaid or prepaid and the fair
market value of the leased property being purchased pursuant to such repayment
or prepayment.”

 

(b) The definition of the term “Net Worth” is hereby deleted in its entirety and
replaced with the following:

 

““Net Worth” means, at any time, the sum of (a) Holdings’s consolidated
stockholders’ equity (including preferred stock accounts but determined by
excluding the effects of (i) the non-cash charges attributable to the impairment
of goodwill (net of any tax benefits relating to such

 

2



--------------------------------------------------------------------------------

charges) referred to in clause (b) of the definition of Consolidated Net Income,
(ii) the non-cash charges attributable to the write-off of certain notes payable
owed to Holdings or any of its Subsidiaries (net of any tax benefits relating to
such charges) referred to in clause (g) of the definition of Consolidated Net
Income, (iii) the write-offs and costs referred to in clause (h) of the
definition of “Consolidated Net Income” and (iv) the costs and gains or losses
referred to in clause (i) of the definition of “Consolidated Net Income”) at
such time plus (b) to the extent, if any, not included in such stockholders’
equity, the outstanding amount of the QuIPS Preferred Securities at such time.”

 

(c) The following new definition shall be inserted in proper alphabetical order:

 

““Replacement Senior Notes” has the meaning set forth in Section 6.02(o).”

 

SECTION 2. Amendment to Section 2.11(c) of the Credit Agreement. Section 2.11(c)
of the Credit Agreement is hereby amended by replacing the words “or Senior
Notes” with “, Senior Notes or Replacement Senior Notes”.

 

SECTION 3. Amendments to Article VI of the Credit Agreement. (a) Section 6.01 of
the Credit Agreement is hereby amended by adding a new clause (e) immediately
after clause (d) thereof as follows:

 

“(e) For purposes of Article VI, pro forma effect may be given to a prepayment,
defeasance or redemption pursuant to clause (viii) of the proviso to Section
6.04, but only to the extent of any funds that have been irrevocably deposited
or (for purposes of determining whether Debt described in clause (viii)(A), (B)
or (C) of such proviso may be incurred) will be irrevocably deposited upon the
incurrence of Debt described in clause (viii)(A), (B) or (C) of such proviso
with the trustee (or other Person performing such function) in respect of, and
in accordance with the terms of, the Debt being prepaid, defeased or redeemed.”

 

(b) Section 6.02(b) of the Credit Agreement is hereby amended by inserting the
following immediately before the semi-colon at the end thereof:

 

“(for the avoidance of doubt, any Debt permitted solely by this clause (b) that
is being prepaid, defeased or redeemed in compliance with clause (viii) of the
proviso to Section 6.04 shall not be counted towards the $500,000,000 limitation
to the extent that pro forma effect may be given to such prepayment, defeasance
or redemption pursuant to clause (e) of Section 6.01)”

 

3



--------------------------------------------------------------------------------

(c) Section 6.02(m) of the Credit Agreement is hereby amended by inserting “,
Replacement Senior Notes” after the words “Senior Notes” in clause (B)(2) of the
second proviso thereto.

 

(d) Section 6.02(o) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

“(o) the Senior Notes and, in the event of any prepayment, purchase, defeasance
or redemption of the Senior Notes in compliance with clause (viii) of the
proviso to Section 6.04, so long as no Default exists or would result therefrom,
the U.S. Borrower may incur unsecured Senior Debt (and Holdings and Subsidiaries
may guarantee such Senior Debt) pursuant to this clause (o) (“Replacement Senior
Notes”), provided that (i) Holdings shall be in compliance with all covenants
set forth in this Article VI, including compliance with Section 6.01, determined
on a pro forma basis as if any such incurrence had occurred at the beginning of
the most recent period for testing compliance therewith, (ii) any such
Replacement Senior Notes shall have no amortization prior to the date that is
six months after the Term Loan Maturity Date and (iii) the aggregate principal
amount of any such Replacement Senior Notes outstanding at any time shall not
exceed the aggregate principal amount of the Senior Notes so prepaid, purchased,
defeased or redeemed; provided further that no Subsidiary will guarantee the
U.S. Borrower’s obligations in respect of the Senior Notes or any Replacement
Senior Notes if such Subsidiary is not a guarantor under the U.S. Subsidiary
Guarantee Agreement;”

 

(e) Section 6.04 of the Credit Agreement is hereby amended by (i) replacing the
phrase “or Senior Notes” in clause (d) thereof with the phrase “, Senior Notes
or Replacement Senior Notes”, (ii) deleting the word “and” immediately after
clause (vi) of the proviso thereto and (iii) replacing the period at the end of
clause (vii) of the proviso thereto with the following:

 

“; and (viii) without limiting clauses (vi) and (vii) above, so long as no
Default exists or would result therefrom, Holdings and any Subsidiary may
prepay, purchase, defease or redeem, as applicable, any Subordinated Debt,
Senior Notes or Replacement Senior Notes with the proceeds of (A) an incurrence
of Subordinated Debt permitted by Section 6.02(f), (B) an incurrence of
unsecured Debt permitted by Section 6.02(b) that has no amortization prior to
the date that is six months after the Term Loan Maturity Date, (C) an incurrence
of Replacement Senior Notes permitted by Section 6.02(o) or (D) an issuance of
Equity Interests (other than Disqualified Equity Interests), provided that such
prepayment, purchase, defeasance or redemption, as the case may be, is
consummated within 45 days of such incurrence or issuance. For the avoidance of
doubt, nothing in this Section 6.04 shall prohibit Holdings from paying cash in
lieu of issuing fractional Equity Interests of Holdings in connection with the

 

4



--------------------------------------------------------------------------------

conversion of Debt into such Equity Interests in accordance with the terms of
such Debt.”

 

SECTION 4. Appointment of Successor to the Canadian Administrative Agent. The
Borrowers, the Issuing Bank and the Required Lenders hereby waive the
requirement in Article VIII of the Credit Agreement that the Canadian
Administrative Agent provide 30 days’ notice of resignation and hereby accept
the resignation of the Canadian Administrative Agent effective as of the Fifth
Amendment Effective Date. In accordance with Article VIII of the Credit
Agreement, the Canadian Borrowers and the C Lenders hereby consent to the
appointment of JPMorgan Chase Bank, Toronto Branch, as successor to the Canadian
Administrative Agent, and JPMorgan Chase Bank, Toronto Branch, hereby accepts
such appointment, effective as of the Fifth Amendment Effective Date.

 

SECTION 5. Amendments to Canadian Security Documents.

 

(a) Section 3.2(c) of the Amended and Restated Security Agreement, dated as of
April 20, 2001, between UR Canada and the Canadian Collateral Agent, as
successor to Bank of America Canada (as amended, the “CSA”), is hereby amended
by replacing the words “Schedules I and II” with “Schedules “A” and “B”“.

 

(b) Section 3.2(d) of the CSA is hereby amended by inserting immediately after
the word “Ontario” the following:

 

“or in a location listed on Schedule “B” or in such other location of which the
Obligor shall have given the Canadian Collateral Agent not less than 10 days’
prior written notice where the applicable Collateral is located”.

 

(c) Section 3.2(o) of the CSA is hereby amended by (i) replacing the word
“Ontario” where it first appears with the following:

 

“any province or territory in Canada where the Security Interest is perfected or
in the Province of Quebec if the security interest created by the Hypothec on
Movables, dated as of April 20, 2001, as amended, between United Rentals of
Canada, Inc. and Bank of America, N.A., as successor to Bank of America Canada,
is perfected in the Province of Quebec”;

 

and (ii) replacing the word “Ontario” where it next appears with the following:

 

“such province or territory in Canada”.

 

5



--------------------------------------------------------------------------------

(d) Section 5.3 of the Hypothec on Movables, dated as of April 20, 2001, between
UR Canada and the Canadian Collateral Agent, as successor to Bank of America
Canada (as amended, the “Hypothec”), is hereby amended by inserting immediately
after the word “Quebec” where it first appears the following:

 

“or in any other province or territory in Canada where the Security Interest
(which term shall have the meaning given to it in the Amended and Restated
Security Agreement, dated as of April 20, 2001, as amended, between United
Rentals of Canada, Inc. and Bank of America, N.A., as successor to Bank of
America Canada) is perfected”.

 

(e) Section 5.4 of the Hypothec is hereby amended by replacing the words “in
Quebec” with the following:

 

“located in Quebec in a location listed on Appendix B or in such other location
in Quebec of which the Grantor shall have given the Agent not less than 10 days’
prior written notice where the applicable Mortgaged Property is located”.

 

(f) Section 5.15 of the Hypothec is hereby deleted in its entirety.

 

SECTION 6. Representations and Warranties. Each of Holdings and the Borrowers
hereby represents and warrants to and agrees with each Lender and the
Administrative Agents that:

 

(a) The representations and warranties set forth in Article III of the Credit
Agreement are true and correct in all material respects with the same effect as
if made on the Fifth Amendment Effective Date (as defined below), except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties are true and correct as of
such earlier date.

 

(b) Each of Holdings and the Borrowers has the requisite power and authority to
execute, deliver and perform its obligations under this Amendment and to perform
its obligations under the Credit Agreement as amended by this Amendment.

 

(c) The execution, delivery and performance by each of Holdings and the
Borrowers of this Amendment and the performance by each of Holdings and the
Borrowers of the Credit Agreement, as amended by this Amendment, (i) does not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except filings necessary to perfect Liens
created under the Loan Documents, (ii) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of Holdings
or any Subsidiary or any order of any Governmental Authority, (iii) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon Holdings or any Subsidiary or its assets that is
material to Holdings and its Subsidiaries, taken as a whole, or give rise to a
right thereunder to require any payment to be made by Holdings or any Subsidiary
and (iv) will not result in the creation or imposition of any Lien on any asset
of Holdings or any Subsidiary, except Liens created under the Loan Documents.

 

6



--------------------------------------------------------------------------------

(d) This Amendment has been duly executed and delivered by each of Holdings and
the Borrowers. Each of this Amendment and the Credit Agreement, as amended by
this Amendment, constitutes a legal, valid and binding obligation of each of
Holdings and the Borrowers, enforceable against each of Holdings and the
Borrowers in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

(e) As of the Fifth Amendment Effective Date, no Default has occurred and is
continuing.

 

SECTION 7. Conditions to Effectiveness. This Amendment (including the waiver and
consent set forth in Section 4 hereof) shall become effective as of the date of
the satisfaction in full of the following conditions precedent (the “Fifth
Amendment Effective Date”):

 

(a) The Administrative Agents shall have received duly executed counterparts
hereof that, when taken together, bear the authorized signatures of Holdings,
the Borrowers, the Administrative Agents, the Required Lenders, the C Lenders,
the Canadian Collateral Agent and JPMorgan Chase Bank, Toronto Branch, provided
that the representations and warranties set forth in Article III of the Credit
Agreement are true and correct in all material respects as of the date that the
last of such counterparts is received, except to the extent such representations
and warranties expressly relate to an earlier date.

 

(b) The Administrative Agents shall have received all other amounts due and
payable under this Amendment and the Credit Agreement on or prior to the Fifth
Amendment Effective Date, including, to the extent invoiced, all reasonable
out-of-pocket costs and expenses of the Administrative Agents (including,
without limitation, the reasonable fees, charges and disbursements of Cravath,
Swaine & Moore LLP, counsel for the Administrative Agents).

 

SECTION 8. Credit Agreement. Except as specifically stated herein, the Credit
Agreement, the CSA and the Hypothec shall continue in full force and effect in
accordance with the provisions thereof.

 

SECTION 9. Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original but all of which, when taken
together, shall constitute but one instrument. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this Amendment.

 

7



--------------------------------------------------------------------------------

SECTION 11. Expenses. Holdings and the Borrowers agree to reimburse the
Administrative Agents for their out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of Cravath,
Swaine & Moore LLP, counsel for the Administrative Agents.

 

[SIGNATURES ON FOLLOWING PAGE]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

[Signature Pages Omitted]

 

9



--------------------------------------------------------------------------------

ANNEX II

 

FORM OF OPINION OF EHRENREICH EILENBERG & KRAUSE LLP

TO BE DELIVERED PURSUANT TO SECTION 6(d)

 

November 12, 2003

 

J.P. Morgan Securities Inc.

Credit Suisse First Boston LLC

Banc of America Securities LLC

Citigroup Global Markets Inc.

Lehman Brothers Inc.

 

c/o J.P. Morgan Securities Inc.

270 Park Avenue

New York, NY 10017

 

Ladies and Gentlemen:

 

We have acted as counsel to United Rentals (North America), Inc., a Delaware
corporation (the “Company”), in connection with a Purchase Agreement (the
“Purchase Agreement”), dated October 28, 2003, pursuant to which there are being
sold to you on the date hereof an aggregate of $525,000,000 principal amount of
the Company’s 7¾% Senior Subordinated Notes due 2013. This opinion is rendered
pursuant to Section 6(d) of the Purchase Agreement. All capitalized terms not
otherwise defined herein are defined as set forth in the Purchase Agreement.

 

As to various questions of fact material to our opinion, we have relied upon the
certificates of officers and upon certificates of public officials. We have also
examined such corporate documents and records and other certificates, and have
made such investigations of law, as we have deemed necessary in order to render
the opinion hereinafter set forth. We have assumed the authenticity of all
documents submitted to us as originals, the genuineness of all signatures, the
legal capacity of natural persons and the conformity to the originals of all
documents submitted to us as copies. We have also assumed that all documents
examined by us have been duly and validly authorized, executed and delivered by
each of the parties thereto other than the Company or any Significant Entity (as
defined below).

 

In this opinion, (i) “Holdings” means United Rentals, Inc., a Delaware
corporation, (ii) “Significant Entity” means Holdings, United Rentals Northwest,
Inc., an Oregon corporation, United Rentals Gulf, Inc., a Delaware corporation,
and United Equipment Rentals Gulf, L.P., a Texas limited partnership, and (iii)
“Corporate Significant Entity” means each Significant Entity other than United
Equipment Rentals Gulf, L.P., and (iv) “Corporate Significant Subsidiary” means
each Corporate Significant Entity other than Holdings.

 



--------------------------------------------------------------------------------

Based upon and subject to the foregoing, we render the following opinion:

 

(1) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware.

 

(2) The Company has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Offering Document and
to enter into and perform its obligations under the Purchase Agreement.

 

(3) The Company is duly qualified as a foreign corporation to transact business
and is in good standing in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not result in a Material Adverse Effect.

 

(4) The authorized capital stock of the Company consists of 3,000 shares of
Common Stock, par value $0.01 per share (the “Common Stock”). As of the date
hereof, there were 1,000 shares of Common Stock outstanding. The shares of
issued and outstanding capital stock of the Company have been duly authorized
and validly issued and are fully paid and non-assessable; and none of the
outstanding shares of capital stock of the Company was issued in violation of
any preemptive or other similar rights of any security holder of the Company
arising by statute or the Company’s certificate of incorporation or by-laws or,
to the best of our knowledge (after due inquiry), any other preemptive or other
similar rights of any security holder of the Company. All of the outstanding
capital stock of the Company is owned by Holdings, to the best of our knowledge
(after due inquiry) free and clear of any security interest, mortgage, pledge,
lien, encumbrance, claim or equity (except for any of the foregoing arising
under or not prohibited by the Credit Agreement).

 

(5) Each Corporate Significant Entity is validly existing as a corporation in
good standing under the laws of the jurisdiction of its incorporation and is
duly qualified as a foreign corporation to transact business and is in good
standing in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business,
except where the failure so to qualify or to be in good standing would not
result in a Material Adverse Effect.

 

(6) Each Corporate Significant Entity has been duly incorporated and has
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in the Offering Document. Except as otherwise
disclosed in the Offering Document, all of the issued and outstanding capital
stock of each Corporate Significant Subsidiary has been duly authorized and
validly issued and is fully paid and non-assessable and, to the best of our
knowledge, is owned by the Company, directly or through subsidiaries, free and
clear of any security interest, mortgage, pledge, lien, encumbrance, claim or
equity (except for any of the foregoing arising under or not prohibited by the
Credit Agreement). None of the outstanding shares of capital stock of any
Corporate Significant Subsidiary was issued in violation of the preemptive or
similar

 

2



--------------------------------------------------------------------------------

rights of any security holder of such Corporate Significant Subsidiary arising
pursuant to statute or such subsidiary’s certificate of incorporation or by-laws
or, to the best of our knowledge, any other preemptive or other similar rights
of any security holder of such Corporate Significant Subsidiary.

 

(7) United Equipment Rentals Gulf, L.P. is duly organized and validly existing
as a limited partnership under the laws of the State of Texas and is duly
qualified as a foreign limited partnership to transact business and is in good
standing in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business,
except where the failure so to qualify or to be in good standing would not
result in a Material Adverse Effect. Except as otherwise disclosed in the
Offering Document, all partnership interests in such partnership have been duly
issued in accordance with the Texas Revised Limited Partnership Act and, to the
best of our knowledge, are owned by the Company, directly or through
subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance, claim or equity (except for any of the foregoing arising under or
not prohibited by the Credit Agreement).

 

(8) The Purchase Agreement has been duly authorized, executed and delivered by
the Company and each Significant Entity.

 

(9) The execution, delivery and performance of the Indenture, the Registration
Rights Agreement and the Guarantees, and the consummation of the transactions
contemplated thereby, have been duly authorized by all necessary corporate
action on the part of each Significant Entity. Each Significant Entity has duly
executed and delivered (i) the Indenture, (ii) the Registration Rights Agreement
and (iii) their respective Guarantees relating to the Offered Securities being
issued on the date hereof that appear on or are attached to such Offered
Securities.

 

(10) The Registration Rights Agreement has been duly authorized, executed and
delivered by the Company, and constitutes a valid and binding agreement of the
Company and each Guarantor, enforceable against the Company and each Guarantor
in accordance with its terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or other similar laws relating
to or affecting enforcement of creditors’ rights generally, or by general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).

 

(11) The Redemption and the satisfaction and discharge of each of the 9½%
Indenture and the 8.8% Indenture has been duly authorized by the Company.

 

(12) The portions of the documents that are incorporated by reference in the
Offering Document (other than any financial statements and supporting schedules
therein, as to which no opinion is rendered) when they were filed with the
Commission, complied as to form in all material respects with the requirements
of the Exchange Act and the rules and regulations of the Commission thereunder.

 

3



--------------------------------------------------------------------------------

(13) To the best of our knowledge, there is not pending or threatened any
action, suit, proceeding, inquiry or investigation, to which Holdings or any
subsidiary thereof is a party, or to which the property or assets of Holdings or
any subsidiary thereof is subject, before or brought by any court or
governmental agency or body, domestic or foreign, which might reasonably be
expected to result in a Material Adverse Effect, or which might reasonably be
expected to materially and adversely affect the consummation of the transactions
contemplated in the Purchase Agreement or the performance by the Company of its
obligations thereunder or the transactions contemplated by the Offering
Document;

 

(14) The information in the Offering Document in the first sentence of the third
paragraph under the caption “Description of the notes—Exchange offer;
registration rights” is correct in all material respects. We have drawn your
attention to the fact that (i) the interpretations of the Commission described
in such sentence are contained solely in no-action letters issued by the
Commission to various third parties, (ii) the Company has not requested a
no-action letter from the Commission relating to the transactions contemplated
by the Offering Document and (iii) the Commission is not precluded from changing
the interpretations set forth in such no-action letters or from not following
such interpretations with respect to the transactions contemplated by the
Offering Document.

 

(15) To the best of our knowledge, none of Holdings, the Company nor any
subsidiary thereof is in violation of its respective charter or by-laws, nor is
Holdings, the Company or any subsidiary thereof in default in the due
performance or observance of, or is in violation of, any material obligation,
agreement, covenant or condition contained in any contract, indenture, mortgage,
loan agreement, note, lease or other agreement or instrument that is described
or referred to in the Offering Document which violations or defaults are
required to be described in the Offering Document and are not so described or
would, individually or in the aggregate, have a Material Adverse Effect or
affect the validity of the Offered Securities or the Guarantees.

 

(16) Assuming (a) the accuracy of the representations and warranties of the
Purchasers contained in Section 4 of the Purchase Agreement and (b) compliance
by the Purchasers with their covenants and agreements set forth in the Purchase
Agreement, no filing, authorization, approval, consent or order of any court or
governmental authority or agency (other than such as may be required (i) under
the Securities Act and the Trust Indenture Act pursuant to the Registration
Rights Agreement, or (ii) under the applicable securities laws of the various
jurisdictions in which the Offered Securities will be offered or sold, as to
which we express no opinion) is required by the Company in connection with the
due authorization, execution and delivery of the Purchase Agreement or by the
Company or any Guarantor in connection with the due authorization, execution,
delivery or performance of the Indenture or the Registration Rights Agreement or
in connection with the offering, issuance, sale or delivery of the Offered
Securities and the Guarantees, as applicable, to the Purchasers or the initial
resale thereof by the Purchasers in accordance with the Purchase Agreement. We
express no opinion as to any subsequent resale of the Offered Securities.

 

4



--------------------------------------------------------------------------------

(17) Assuming (a) the accuracy of the representations and warranties of the
Purchasers contained in Section 4 of the Purchase Agreement and (b) compliance
by the Purchasers with their covenants and agreements set forth in the Purchase
Agreement, it is not necessary in connection with the offer, sale and delivery
of the Offered Securities to the Purchasers pursuant to the Purchase Agreement
or the initial resales of the Offered Securities by the Purchasers in the manner
contemplated by and in accordance with the Purchase Agreement to register the
Offered Securities under the Securities Act, it being understood that we express
no opinion as to any subsequent resale of the Offered Securities.

 

(18) The execution, delivery and performance of the Purchase Agreement, the
Indenture, the Registration Rights Agreement, the Offered Securities, the
Exchange Securities, the Guarantees and the consummation of the transactions
contemplated in the Purchase Agreement and in the Offering Document and
compliance by the Company and each Guarantor, as applicable, with its
obligations under the Purchase Agreement, the Indenture, the Registration Rights
Agreement, the Offered Securities, the Exchange Securities and the Guarantees,
the Redemption and the satisfaction and discharge of each of the 9½% Indenture
and the 8.8% Indenture (A) to our knowledge, do not and will not (subject to the
next sentence), whether with or without the giving of notice or lapse of time or
both, conflict with or constitute a breach of, or default or prepayment event
under or result in the creation or imposition of any lien, charge or encumbrance
upon any property or assets of Holdings, the Company or any subsidiary thereof
pursuant to any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or other agreement or instrument, known to us, to which
Holdings, the Company or any subsidiary thereof is a party or by which it or any
of them may be bound, or to which any of the property or assets of Holdings, the
Company or any subsidiary thereof is subject (except for such conflicts,
breaches or defaults, prepayment events or liens, charges or encumbrances that
would not have a Material Adverse Effect), (B) result in any violation of the
provisions of the charter or by-laws of Holdings, the Company or any subsidiary
of the Company, or (C) to the best of our knowledge (after due inquiry), result
in any violation by Holdings, the Company or any subsidiary thereof of the
provisions of any applicable law, statute, rule or regulation of the United
States of America or included in the Delaware General Corporate Law or Delaware
Revised Uniform Limited Partnership Act (except we express no opinion as to
“blue sky” laws), judgment, order, writ or decree, known to us, of any
government, government instrumentality or court, domestic or foreign, having
jurisdiction over Holdings, the Company or any subsidiary of the Company or any
of their respective properties, assets or operations. No opinion is rendered
pursuant to clause (A) of the preceding sentence with respect to any of the
following agreements (collectively, the “Excluded Agreements”): (i) any
agreement relating to the indebtedness proposed to be redeemed as described in
the Offering Document under “Use of Proceeds” or any indebtedness or proposed
indebtedness described in the Offering Document under “Information Concerning
Certain Indebtedness, Other Obligations and Preferred Securities” (excluding the
indebtedness described in the paragraph that begins “Other Debt”), (ii) Master
Lease Agreement, dated as of December 17, 1999, between United Rentals (North
America), Inc. and UR (NA)

 

5



--------------------------------------------------------------------------------

1999 Trust, as amended by the amendment thereto dated as of December 27, 2000,
(iii) Master Lease Agreement, dated as of June 30, 2000, between United Rentals
(North America), Inc. and UR (NA) 2000 Trust, as amended by the amendment
thereto dated as of December 27, 2000, (iv) the Parent Undertaking Agreement
dated June 17, 2003 by and among United Rentals, Inc. and Deutsche Bank
Securities, Inc., as agent, (v) the Receivables Purchase Agreement dated June
17, 2003, by and among United Rentals Receivables LLC II, United Rentals, Inc.,
as collection agent, various financial institutions and Deutsche Bank
Securities, Inc., as agent, (vi) the Purchase and Contribution Agreement dated
June 17, 2003 by and between United Rentals (North America), Inc., United
Rentals Northwest, Inc., United Rentals Southeast, L.P., United Equipment
Rentals Gulf, L.P. and United Rentals Receivables LLC I and (vii) the Indenture,
dated as of October 31, 2003, between the Company, Holdings and The Bank of New
York, entered into in connection with the Convertible Notes Financing.

 

(19) None of Holdings, the Company nor any subsidiary which is a Guarantor is an
“investment company” or an entity “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act of 1940.

 

In addition, we have participated in conferences with officers and
representatives of the Company, counsel to the Purchasers, representatives of
the independent accountants for the Company and the Purchasers in connection
with the preparation of the Offering Document and in conferences at which the
contents of the Offering Document and related matters were discussed. Although
we have not undertaken, except as otherwise indicated in this opinion, to
investigate or verify independently, and do not assume responsibility for, the
accuracy, completeness or fairness of the statements contained in the Offering
Document, except for those referred to in paragraph 14 above, we confirm to you
that nothing that came to our attention that leads us to believe that (i) the
Offering Document (except for financial statements and schedules and other
financial data included or incorporated by reference therein, as to which we
make no statement), contained an untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading or that the Offering Document (except for
financial statements and schedules and other financial data included or
incorporated by reference therein, as to which we make no statement), at the
time the Offering Document was issued or at the Closing Date, included or
includes an untrue statement of a material fact or omitted or omits to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading or (ii) that there
are any franchise agreements, indentures, mortgages, loan agreements, notes,
leases or other contracts or instruments required to be described or referred to
in the Offering Document that are not described or referred to in the Offering
Document or that any descriptions of or references to any of the foregoing are
not correct in all material respects (except that we express no view with
respect to the descriptions of the Offered Securities, the information under
“Certain United States federal income tax considerations,” the Indenture or the
Excluded Agreements).

 

The opinions set forth herein are limited to the laws of the State of New York,
the General Corporation Law and the Revised Uniform Limited Partnership Act of
the State

 

6



--------------------------------------------------------------------------------

of Delaware, and the federal laws of the United States (except that the opinions
in paragraph 5, 6, 7, 8 and 9 cover with respect to each Significant Entity the
laws of the jurisdiction of incorporation of such Significant Entity). We have,
with your permission, relied without independent investigation on the opinions
of local counsel identified on Exhibit A hereto (copies of which have been
delivered to you) in rendering: (a) the opinions in paragraphs 6, 7 and 8 above
insofar as such opinions relate to any Significant Entity that is not
incorporated under the laws of the State of New York or the State of Delaware,
(b) the opinions in the first sentence of paragraph 9 above insofar as such
opinions relate to any Significant Entity that is not incorporated under the
laws of the State of New York or the State of Delaware and (c) the opinions in
the second sentence of paragraph 9 above insofar as it expresses any opinion
with respect to the laws of any jurisdiction other than the State of New York or
the State of Delaware. The opinion in paragraph 10 hereof requires that the
Registration Rights Agreement shall have been duly authorized            ,
executed and delivered by each Guarantor under the laws of its jurisdiction of
incorporation. Accordingly, such opinion, insofar as it relates to any
Significant Entity, is based in part on the opinion in paragraph 9 and so relies
in part on the opinions of local counsel identified on Exhibit A hereto, as
aforesaid. In rendering the opinion in paragraph 10 hereof, we have assumed with
your permission that the Registration Rights Agreement has been duly authorized,
executed and delivered by each Guarantor that is not a Significant Entity.

 

We have reviewed the opinions of local counsel identified on Exhibit A hereto
and, based upon such review, we believe that you and we are justified in relying
upon them.

 

Very truly yours,

 

Ehrenreich Eilenberg & Krause LLP

By:      

--------------------------------------------------------------------------------

    Joseph Ehrenreich

 

7



--------------------------------------------------------------------------------

Exhibit A

 

Local Counsel

--------------------------------------------------------------------------------

  

State

--------------------------------------------------------------------------------

Haynes and Boone, LLP    Texas Thomas & Reynolds, P.C.    Oregon

 

8



--------------------------------------------------------------------------------

ANNEX III

 

FORM OF OPINION OF WEIL GOTSHAL & MANGES LLP

TO BE DELIVERED PURSUANT TO SECTION 6(d)

 

November 12, 2003

 

J.P. Morgan Securities Inc.

Credit Suisse First Boston LLC

As Co-Representatives of the Several Purchasers,

c/o J.P. Morgan Securities Inc.

270 Park Avenue

New York, NY 10017

 

Ladies and Gentlemen:

 

We have acted as special counsel to United Rentals (North America), Inc., a
Delaware corporation (the “Company”), in connection with the authorization,
execution and delivery of, and the consummation of the transactions contemplated
by, the Purchase Agreement, dated as of October 28, 2003 (the “Purchase
Agreement”), among J.P. Morgan Securities Inc. and Credit Suisse First Boston
LLC, as co-representatives of the several purchasers listed on Schedule A hereto
(collectively, the “Purchasers”), the Company, United Rentals, Inc., a Delaware
corporation and parent of the Company (“Holdings”), and each of the Company’s
subsidiaries listed on Schedule B hereto (the “Subsidiary Guarantors” and,
together with Holdings, the “Guarantors”). The Purchase Agreement relates to the
issuance and sale by the Company to the Purchasers of $525,000,000 aggregate
principal amount of the Company’s 7¾% Senior Subordinated Notes due 2013 (the
“Notes”). The Notes and the Guarantees are together referred to as the “Offered
Securities.” This opinion is being rendered to you pursuant to Section 6(d)(ii)
of the Purchase Agreement. Capitalized terms defined in the Purchase Agreement
and used but not otherwise defined herein are used herein as so defined.

 

In so acting, we have examined originals or copies (certified or otherwise
identified to our satisfaction) of the Purchase Agreement, the Indenture
(including the Guarantees provided therein), the Registration Rights Agreement,
the Notes, the Exchange Securities (which consist of notes identical in all
material respects to the Notes (the “Exchange Notes”) and guarantees identical
in all material respects to the Guarantees (the “Exchange Guarantees”), except
that such Exchange Securities will not contain terms with respect to
registration rights or transfer restrictions) and such corporate records,
agreements, documents and other instruments, and such certificates or comparable
documents of public officials and of officers and representatives of the Company
and the Guarantors, and have made such inquiries of such officers and
representatives, as we have deemed relevant and necessary as a basis for the
opinions hereinafter set forth.

 



--------------------------------------------------------------------------------

In such examination, we have assumed the genuineness of all signatures, the
legal capacity of all natural persons, the authenticity of all documents
submitted to us as originals, the conformity to original documents of all
documents submitted to us as certified, conformed or photostatic copies and the
authenticity of the originals of such latter documents. As to all questions of
fact material to this opinion that have not been independently established, we
have relied upon certificates or comparable documents of officers and
representatives of the Company and the Guarantors and upon the representations
and warranties of the Company and the Guarantors contained in the Purchase
Agreement. For all purposes of our opinions below we have also assumed as to
each of the Subsidiary Guarantors that (i) such Subsidiary Guarantor is validly
existing and in good standing under all applicable laws, and has the requisite
power and authority to enter into and perform the Indenture, the Guarantees and
the Registration Rights Agreement (the “Guarantor Documents”) and (ii) the
Guarantor Documents have been duly and validly authorized, executed and
delivered by such Subsidiary Guarantor.

 

Based on the foregoing, and subject to the qualifications stated herein, we are
of the opinion that:

 

1. Each of the Company and Holdings is a corporation validly existing and in
good standing under the laws of the State of Delaware and has all requisite
corporate power and authority to own, lease and operate its properties and to
carry on its business as described in the Offering Document and to execute and
deliver the Purchase Agreement and to perform its obligations thereunder.

 

2. The execution, delivery and performance of the Purchase Agreement by the
Company and the Guarantors have been duly authorized by all necessary corporate
action on the part of the Company and the Guarantors. The Purchase Agreement has
been duly and validly executed and delivered by the Company and the Guarantors.

 

3. The Notes are in the form contemplated by the Indenture. The Notes have been
duly authorized by all necessary corporate action on the part of the Company and
Holdings, and when executed by the Company and Holdings, authenticated by the
Trustee, and issued and delivered in the manner provided in the Purchase
Agreement and the Indenture against payment of the consideration therefor, will
constitute valid and binding obligations of the Company and Holdings,
enforceable against each of the Company and Holdings, as applicable, in
accordance with their terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity), and will be entitled to the benefits of the
Indenture.

 

4. The Guarantees are in the form contemplated by the Indenture. The Guarantees
have been duly authorized by all necessary corporate action on the part of

 

2



--------------------------------------------------------------------------------

Holdings, and when duly authorized, executed and delivered on the part of each
Subsidiary Guarantor, the Guarantees will constitute valid and binding
obligations of each Guarantor, enforceable against each Guarantor in accordance
with their terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity), and will be entitled to the benefits of the
Indenture.

 

5. The execution, delivery and performance of the Indenture by each of the
Company and Holdings have been duly authorized by all necessary corporate action
on the part of the Company and Holdings. The Indenture has been duly and validly
executed and delivered by each of the Company and Holdings. Assuming the due
authorization, execution and delivery of the Indenture by each Subsidiary
Guarantor and assuming the due authorization, execution and delivery of the
Indenture by the Trustee, the Indenture constitutes the legal, valid and binding
obligation of the Company and each Guarantor, enforceable against the Company
and each Guarantor in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except to the
extent that the provision relating to the waiver of any usury, stay or extension
law may be deemed unenforceable.

 

6. The execution, delivery and performance of the Registration Rights Agreement
by each of the Company and Holdings have been duly authorized by all necessary
corporate action on the part of the Company and Holdings. The Registration
Rights Agreement has been duly and validly executed and delivered by each of the
Company and Holdings. Assuming the due authorization, execution and delivery
thereof by each Subsidiary Guarantor and assuming the due authorization,
execution and delivery thereof by the Purchasers, the Registration Rights
Agreement constitutes the legal, valid and binding obligation of the Company and
each Guarantor, enforceable against the Company and each Guarantor in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity) and except that rights to indemnification and
contribution thereunder may be limited by federal or state securities laws or
public policy relating thereto.

 

7. The notice of redemption mailed by or on behalf of the Company to the holders
of the Redeemed Securities complies with the requirements of Section 11.5 of
each of the Indenture, dated as of May 22, 1998, as amended, among the Company,

 

3



--------------------------------------------------------------------------------

formerly known as United Rentals, Inc., the guarantors named therein and U.S.
Bank National Association, as successor to State Street Bank and Trust Company
relating to the Company’s 9½% senior subordinated notes due 2008 (the “9½%
Indenture”) and the Indenture, dated as of August 12, 1998, among the Company,
its United States subsidiaries party thereto, and U.S. Bank National
Association, as successor to State Street Bank and Trust Company relating to the
Company’s 8.8% senior subordinated notes due 2008 (the “8.8% Indenture”). Other
than the irrevocable deposit of trust funds in an amount sufficient to pay and
discharge the entire indebtedness thereunder in accordance with the redemption
provisions of the Redeemed Securities set forth in the 9½% Indenture and the
8.8% Indenture, respectively, the Company has taken all actions required under
Article IV of the 9½% Indenture and the 8.8% Indenture, respectively, to satisfy
and discharge such indentures.

 

8. The Exchange Notes, when duly executed by the Company, authenticated by the
Trustee, and issued and delivered in accordance with and in the manner provided
in the Registration Rights Agreement and the Indenture, will constitute valid
and binding obligations of the Company and Holdings, enforceable against each of
the Company and Holdings, as applicable, in accordance with their terms, subject
to applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity), and will
be entitled to the benefits of the Indenture.

 

9. The Exchange Guarantees have been duly authorized by all necessary corporate
action on the part of Holdings, and when duly executed by each Subsidiary
Guarantor, authenticated by the Trustee, and issued and delivered in accordance
with and in the manner provided in the Registration Rights Agreement and the
Indenture, will constitute valid and binding obligations of the Guarantors,
enforceable against each Guarantor, in accordance with their terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity), and will
be entitled to the benefits of the Indenture.

 

10. The statements contained in the Offering Document under the captions
“Summary - The offering,” “Description of the notes,” and “Information
concerning certain indebtedness, other obligations and preferred securities,”
insofar as such statements constitute summaries of (a) the Indenture, (b) the
Offered Securities, (c) the Guarantees, (d) the Registration Rights Agreement,
(e) the Credit Agreement, (f) the Amendment, (g) the Indenture, dated as of
December 15, 1998, among the Company, its United States subsidiaries party
thereto, and State Street relating to the Company’s 9¼% senior subordinated
notes due 2009 (the “9¼% Indenture”), (h) the Indenture, dated as of March 23,
1999, among the Company, its United States subsidiaries party thereto, and

 

4



--------------------------------------------------------------------------------

The Bank of New York, as trustee, relating to the Company’s 9% senior
subordinated notes due 2009 (the “9% Indenture”), (i) the Indenture, dated as of
April 20, 2001, among the Company, United Rentals, Inc., its United States
subsidiaries party thereto, and The Bank of New York, as trustee, relating to
the Company’s 10¾% senior notes due 2008 (the “10¾% Indenture”), (j) the
Indenture, dated as of December 24, 2002, among Holdings, the Company, its
United States subsidiaries party thereto, and The Bank of New York, as trustee,
relating to the Company’s 10¾% senior notes due 2008 (the “2002 10¾% Indenture”)
or (k) matters of federal or New York law or Delaware corporate law, fairly
represent the information called for with respect to such legal matters,
documents and proceedings and fairly summarize the matters referred to therein
in all material respects. We draw your attention to the fact that (i) the
interpretations of the Commission described in the first sentence of the third
paragraph under the caption “Description of the notes—Exchange offer;
registration rights” in the Offering Document are contained solely in no-action
letters issued by the Commission to various third parties, (ii) the Company has
not requested a no-action letter from the Commission relating to the
transactions contemplated by the Offering Document and (iii) the Commission is
not precluded from changing the interpretations set forth in such no-action
letters or from not following such interpretations with respect to the
transactions contemplated by the Offering Document.

 

11. No consent, approval, waiver, license or authorization or other action by or
filing with any New York, Delaware corporate or federal governmental authority
is required in connection with the execution and delivery by the Company of the
Purchase Agreement or the consummation by the Company or any Guarantor of the
transactions contemplated thereby, except for filings and other actions required
under or pursuant to the Securities Act, the Exchange Act, the Trust Indenture
Act and other federal or state securities or “blue sky” laws and the rules of
the New York Stock Exchange, as to which we express no opinion.

 

12. Assuming (a) the representations and warranties of the Purchasers contained
in Section 4 of the Purchase Agreement are true, correct and complete and (b)
compliance by the Purchasers with their covenants and agreements set forth in
the Purchase Agreement, it is not necessary in connection with the offer, sale
and delivery of the Offered Securities to the Purchasers pursuant to the
Purchase Agreement or the initial resales of the Offered Securities by the
Purchasers in the manner contemplated by and in accordance with the Purchase
Agreement and described in the Offering Document to register the Offered
Securities under the Securities Act, it being understood that we express no
opinion as to any subsequent resale of the Offered Securities. The Indenture
conforms in all material respects to the requirements of the Trust Indenture Act
and the rules and regulations of the Commission applicable to an indenture which
is qualified thereunder.

 

13. Neither the Company nor Holdings is an “investment company” nor an entity
“controlled” by an “investment company,” as such terms are defined in the
Investment Company Act.

 

5



--------------------------------------------------------------------------------

14. The execution and delivery of the Purchase Agreement, the Indenture, the
Registration Rights Agreement, the Offered Securities, the Exchange Securities
and the Guarantees, the consummation of the transactions contemplated thereby
and compliance by the Company and the Guarantors with the provisions thereof,
the Redemption and the satisfaction and discharge of the 9½% Indenture and the
8.8% Indenture do not and will not, whether with or without the giving of notice
or lapse of time or both, conflict with or constitute a breach of, or a default
or prepayment event under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any
subsidiary thereof pursuant to the Financing Documents (as defined below) or any
agreement or instrument of which we are aware which was entered into or executed
by the Company or any such subsidiary as required under or contemplated by any
of the Financing Documents, except for such conflicts, breaches, defaults,
prepayment events, liens, charges or encumbrances that would not reasonably be
expected to have a Material Adverse Effect. As used above, the term “Financing
Documents” means, collectively: (a) the Credit Agreement and the Amendment, (b)
the 9¼% Indenture, (c) the 9% Indenture, (d) the Master Lease Agreement, dated
as of December 17, 1999, between United Rentals (North America), Inc. and UR
(NA) 1999 Trust, as amended by the amendments thereto dated as of December 27,
2000, (e) the Master Lease Agreement dated as of June 30, 2000, between United
Rentals (North America), Inc. and UR (NA) 2000 Trust, as amended by the
amendment thereto dated as of December 27, 2000, (f) the 10¾% Indenture, (g) the
2002 10¾% Indenture, (h) the Parent Undertaking Agreement dated June 17, 2003 by
and among United Rentals, Inc. and Deutsche Bank Securities, Inc., as agent, (i)
the Receivables Purchase Agreement dated June 17, 2003, by and among United
Rentals Receivables LLC II, United Rentals, Inc., as collection agent, various
financial institutions and Deutsche Bank Securities, Inc., as agent, (j) the
Purchase and Contribution Agreement dated June 17, 2003 by and between United
Rentals (North America), Inc., United Rentals Northwest, Inc., United Rentals
Southeast, L.P., United Equipment Rentals Gulf, L.P. and United Rentals
Receivables LLC I and (k) the Indenture, dated as of October 31, 2003, between
the Company, Holdings and The Bank of New York, entered into as part of the
Convertible Notes Financing, each as amended or supplemented through the date
hereof.

 

The opinions expressed herein are limited to the laws of the State of New York,
the corporate laws of the State of Delaware and the federal laws of the United
States, and we express no opinion as to the effect on the matters covered by
this letter of the laws of any other jurisdiction.

 

The opinions expressed herein are rendered solely for your benefit in connection
with the transactions described herein. Those opinions may not be used or relied
upon by any other person, nor may this letter or any copies hereof be furnished
to a third party, filed with a governmental agency, quoted, cited or otherwise
referred to without our prior written consent (except that The Bank of New York,
as trustee under the Indenture, may rely on our opinions set forth in paragraphs
1, 3, 4, 5, 8 and 9 as if such opinions were addressed to it).

 

Very truly yours,

 

6



--------------------------------------------------------------------------------

SCHEDULE A

 

Purchasers

 

J.P. Morgan Securities Inc.

 

Credit Suisse First Boston LLC

 

Banc of America Securities LLC

 

Citigroup Global Markets Inc.

 

Lehman Brothers Inc.

 

7



--------------------------------------------------------------------------------

SCHEDULE B

 

Subsidiary Guarantors

--------------------------------------------------------------------------------

 

Place of Formation

--------------------------------------------------------------------------------

United Rentals (Delaware), Inc.

  Delaware

United Rentals Gulf, Inc.

  Delaware

United Equipment Rentals Gulf, L.P.

  Texas

United Rentals Highway Technologies, Inc.

  Massachusetts

United Rentals Highway Technologies Gulf, Inc.

  Delaware

United Rentals Highway Technologies, L.P.

  Texas

United Rentals Northwest, Inc.

  Oregon

United Rentals Southeast Holding LLC

  Georgia

United Rentals Southeast, Inc.

  Delaware

United Rentals Southeast, L.P.

  Georgia

Wynne Systems, Inc.

  California

 

8



--------------------------------------------------------------------------------

FORM OF NEGATIVE ASSURANCE STATEMENT OF

WEIL GOTSHAL & MANGES LLP

 

November 12, 2003

 

J.P. Morgan Securities Inc.

Credit Suisse First Boston LLC

As Co-Representatives of the Several Purchasers,

c/o J.P. Morgan Securities Inc.

270 Park Avenue

New York, NY 10017

 

Ladies and Gentlemen:

 

Reference is made to the Confidential Offering Memorandum, dated October 28,
2003 ( the “Offering Document”), relating to $525 million aggregate principal
amount of 7 ¾% Senior Subordinated Notes due 2013 (the “Securities”) of United
Rentals (North America), Inc. (the “Company”), as to which we have acted as
special counsel to the Company. This letter is furnished to you pursuant to
Section 6(d)(ii) of the Purchase Agreement, dated as of October 28, 2003, among
the Company, United Rentals, Inc. (“Holdings”), the Subsidiary Guarantors and
J.P. Morgan Securities Inc. and Credit Suisse First Boston LLC, as
co-representatives of the several purchasers (the “Agreement”). Capitalized
terms defined in the Agreement and used (but not otherwise defined) herein are
used herein as so defined.

 

The primary purpose of our professional engagement was not to establish or
confirm factual matters or financial or quantitative information, and many
determinations involved in the preparation of the Offering Document are of a
non-legal character. In addition, we have not undertaken any obligation to
verify independently any of the factual matters set forth in the Offering
Document or in the documents incorporated by reference therein (the
“Incorporated Documents”). Consequently, in this letter we are not passing upon
and do not assume any responsibility for the accuracy, completeness or fairness
of the statements contained or incorporated by reference in the Offering
Document, except to the extent provided in paragraph 8 of our separate letter to
you dated the date hereof. Also, we do not make any statement herein with
respect to any of the financial statements and related notes thereto, the
financial statement schedules or the financial or accounting data contained or
incorporated by reference in the Offering Document.

 

9



--------------------------------------------------------------------------------

We have reviewed the Offering Document and we have participated in conferences
with representatives of each of the Company and Holdings, their independent
public accountants, you and your counsel, at which conferences the contents of
the Offering Document, the Incorporated Documents and related matters were
discussed.

 

In the course of performing the services referred to above, no facts have come
to our attention which cause us to believe that the Offering Document (including
the Incorporated Documents), as of its date or as of the date hereof, contained
or contains any untrue statement of a material fact or omitted or omits to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

The statements made herein are set forth solely for your benefit and are
addressed to you solely in your capacity as the initial purchasers of the
Securities. Neither this letter nor any of such statements may be used or relied
upon by, or assigned to, any other person (including any subsequent purchaser or
transferee of the Securities), and neither this letter nor any copies hereof may
be furnished to any other person, filed with a governmental agency, quoted,
cited or otherwise referred to without our prior written consent.

 

Very truly yours,

 

10